Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 1 of 87 PageID: 1




LEVI & KORSINSKY, LLP
Eduard Korsinsky (EK-8989)
55 Broadway, 10th Floor
New York, New York 10006
Tel.: (212) 363-7500
Fax: (212) 363-7171
Email: ek@zlk.com

Attorneys for Plaintiff
and Lead Counsel for the Class

[Additional Counsel on Signature Page]

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

WAYNE COUNTY EMPLOYEES’
RETIREMENT SYSTEM,                                  2:19-cv-12542
                                         Civ. No. ________________
Individually and On Behalf of All
Others Similarly Situated,               COMPLAINT FOR VIOLATION
                                         OF THE FEDERAL SECURITIES
             Plaintiff,                  LAWS

       v.                                JURY TRIAL DEMANDED

HONEYWELL INTERNATIONAL
INC., DARIUS ADAMCZYK, and
THOMAS A. SZLOSEK,

             Defendants.


      Plaintiff Wayne County Employees’ Retirement System, individually and on
behalf of all other persons similarly situated (hereinafter “Plaintiff”), by its
undersigned attorneys, alleges in this Complaint for Violation of the Federal
Securities Laws (the “Complaint”) the following upon knowledge with respect to its
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 2 of 87 PageID: 2




own acts, and upon facts obtained through an investigation conducted by its counsel,
which included, inter alia: (a) review and analysis of relevant filings made by
Honeywell International Inc. (“Honeywell”) with the United States Securities and
Exchange Commission (the “SEC”); (b) review and analysis of Honeywell’s public
documents, conference calls and press releases; (c) review and analysis of securities
analysts’ reports and advisories concerning Honeywell; and (d) information readily
obtainable on the Internet.
      Plaintiff believes that further substantial evidentiary support will exist for the
allegations set forth herein after a reasonable opportunity for discovery. Most of the
facts supporting the allegations contained herein are known only to Defendants or
are exclusively within their control.
                           NATURE OF THE ACTION
      1.     This is a federal securities class action on behalf of a class consisting
of all persons who purchased or otherwise acquired Honeywell securities from
February 9, 2018 through October 19, 2018, inclusive (the “Class Period”), seeking
to recover damages for violations of the federal securities laws under Sections 10(b)
and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and Rule
10b-5 promulgated thereunder, against Honeywell, and its corporate officers, Darius
Adamczyk and Thomas A. Szlosek (collectively, “Defendants”) during the Class
Period.
      2.     Honeywell has been at the epicenter of asbestos litigation for nearly
two decades. In 1999, Honeywell acquired The Bendix Corporation, and with it took
ownership of Bendix’s asbestos-related liabilities. Those liabilities arose from
Bendix’s use of asbestos while manufacturing brakes over a forty-year period
beginning in 1939. In its annual Form 10-K report for 2017 dated February 9, 2018
(the “2017 10-K”), Honeywell estimated its Bendix asbestos-related liability to be
$616 million. This figure was a gross underestimation of what the company’s Bendix

                                          2
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 3 of 87 PageID: 3




asbestos-related liability truly was. As would be revealed, and only after intervention
from the SEC, Honeywell’s actual Bendix asbestos-related liability was almost three
times as high—$1.703 billion.
       3.    Honeywell manufactured its initial Bendix estimates by manipulating
the manner in which it was supposed to account for loss contingencies under
Accounting Standards Codification (“ASC”) Rule 450. Honeywell also ignored
generally accepted accounting principles, industry norms, and even its own
processes for calculating asbestos-related liabilities for other segments of
Honeywell’s business. Bendix was special, according to Honeywell, and for that
reason the company claimed it was justified in giving investors a wildly misleading
account of the risks arising from the Bendix asbestos-related liability.
       4.    Over the course of the Class Period, Honeywell repeatedly provided
investors with materially incorrect accounts of its Bendix asbestos-related liability
and false descriptions of the company’s internal controls over financial reporting and
public disclosures. These misrepresentations were present in each quarterly and
annual report that Honeywell filed with the SEC. As a result of these
misrepresentations, Honeywell’s stock price during the Class Period was artificially
inflated.
       5.    On August 23, 2018, investors began to discover the truth about the
Bendix asbestos-related liability. In a report on Form 8-K filed with the SEC before
market hours, Honeywell disclosed that it needed to “revise[] its accounting related
to the time period associated with the determination of appropriate accruals for the
legacy Bendix asbestos-related liability for unasserted claims” and indicated that its
Bendix asbestos-related liability would need to be increased by $1.083 billion (from
$610 million to $1.693 billion as of June 30, 2018).
       6.    Honeywell attempted to distract the market from this bad news,
however. Contemporaneously with the Form 8-K, Honeywell issued a press release

                                          3
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 4 of 87 PageID: 4




(also during pre-market hours) announcing a number of positive developments at the
company, including progress on its spin-offs of Garrett Motion Inc. and Resideo
Technologies, Inc. (two of Honeywell’s subsidiaries). The press release also
announced that Honeywell was increasing its full-year earnings-per-share guidance
by $0.05 per share (to $8.10-$8.20). Reacting to these favorable announcements,
analysts largely considered “today’s news as positive” and “expect[ed] the stock to
outperform modestly on the back of the guidance raise and spin progress.” Despite
this aggressive attempt to minimize any sell-off resulting from its massive increase
in asbestos liability, Honeywell’s stock price still declined from an opening market
price of $151.30 per share on August 23, 2018 to an adjusted closing price of
$149.33 per share on August 24, 2018.
       7.     The next disclosure came on October 10, 2018, during trading hours,
when the SEC’s Division of Corporation Finance released correspondence it had had
with Honeywell on August 14 and 20, 2018 about its accounting for Bendix
asbestos-related liability. The correspondence included an initial inquiry from the
SEC and a response from John Tus, Honeywell’s Vice President and Controller. In
its response, Tus admitted that Honeywell’s internal controls for determining the
Bendix asbestos-related liability had been deficient, and intentionally so. Tus
confirmed that, despite ASC 450 being “the authoritative accounting standard under
U.S. GAAP concerning loss contingencies,” Honeywell “had not appropriately
applied the provisions of ASC 450” due to the fact that its liability estimates did not
“reflect the full term of the epidemiological projections in the measurement of such
liability.”
       8.     Contrary to ASC 450, Honeywell had been estimating its Bendix
asbestos-related liability for a five-year period (or five year horizon) only.
Honeywell’s estimates, therefore, disregarded all potential for liability arising more
than five years in the future. As admitted in its response, Tus explained that

                                          4
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 5 of 87 PageID: 5




Honeywell “inappropriately relied on limited objective and verifiable data to justify
its use of a five-year horizon. [Honeywell] had obtained and used the data to properly
value a liability, but made the incorrect judgment based on what the data would have
otherwise indicated had it not truncated the liability at a five-year horizon.
[Honeywell] did not consider or use all available evidence to evaluate whether they
should apply the full term or any other time horizon of epidemiological projections
to the liability that might have been more appropriate than a five-year time horizon
based on that evidence.”
      9.     In other words, Honeywell had the necessary data and properly valued
its asbestos-related liability, but deliberately chose to disclose only a fraction of that
liability to the public. Honeywell thus directly contradicted the purpose of generally
accepted accounting principles and the federal securities laws which is to provide
investors and the public with accurate information about Honeywell’s business,
including its asbestos-related liability.
      10.    The information contained in Honeywell’s correspondence with the
SEC was material and, accordingly, it resulted in a sharp decline in the price of
Honeywell’s stock. From an opening market price of $155.76 per share on October
10, 2018, Honeywell’s stock price fell to an adjusted closing price of $147.24 per
share on October 11, 2018. It would have fallen further, but for another attempt by
Honeywell to conceal the truth behind its accounting scheme. Honeywell itself did
not disclose the SEC correspondence regarding its accounting and, despite hosting
an investor conference that same day, did not even mention the word “asbestos.”
      11.    On October 19, 2018, Honeywell was no longer able to keep investors
in the dark about its Bendix liability accounting scheme. Before market hours, the
company released its quarterly report on Form 10-Q for the third quarter of 2018
(the “Q3’18 10-Q”). In it, Honeywell provided investors with the new Bendix
asbestos-related liability figures as well as the fact that the SEC’s Division of

                                            5
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 6 of 87 PageID: 6




Enforcement had commenced an investigation into Honeywell’s Bendix accounting
on September 13, 2018.
      12.    This was material news for Honeywell investors. Indeed, on October
19, 2018, the Wall Street Journal immediately published an article, titled SEC Opens
Investigation Into Honeywell’s Asbestos Accounting. In pertinent part, the article
stated that the “Securities and Exchange Commission ha[d] opened an investigation
into the company’s accounting for asbestos-related liabilities” following
“discussions with the SEC that prompted it to correct and restate its asbestos
liabilities by about $1.1 billion more than its prior estimate.”
      13.    Following Honeywell’s disclosure of the new Bendix liability figures
and the SEC investigation, the company’s stock price declined substantially.
Honeywell’s opening stock price on October 19, 2018 was $151.26 per share. From
there, it declined to an adjusted market closing price of $146.28 per share on October
22, 2018 (the following trading day), and continued to fall further on October 23,
2018 ($144.35 adj. close) and October 24, 2018 ($139.31 adj. close).
      14.    Defendants concealed material information from investors about its
Bendix asbestos-related liability. This deception misled the market about the risks
of their investments in Honeywell as well as exposed investors to heightened
regulatory scrutiny and penalties. As the truth concerning Defendants’ accounting
scheme came to light, Honeywell’s stock price declined significantly. From a Class
Period high of $161.28 per share, Honeywell’s stock eventually fell to $140.83 per
share following the end of the Class Period. The rise and fall of Honeywell’s stock
amounted to a total market capitalization loss of more than $14.8 billion.
      15.    Plaintiff and other Class members sustained significant damages as a
result of the fraudulent conduct complained of herein. Defendants should be held
liable for the damages that they have caused.



                                           6
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 7 of 87 PageID: 7




                          JURISDICTION AND VENUE
      16.    The claims asserted herein arise under and pursuant to §§ 10(b) and
20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
      17.    This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15
U.S.C. § 78aa.
      18.    Venue is proper in this District pursuant to § 27 of the Exchange Act
and 28 U.S.C. §1391(b), as Honeywell’s principal executive offices are located
within this Judicial District and a significant portion of Defendants’ business,
actions, and the subsequent damages, took place within this District.
      19.    In connection with the acts, conduct and other wrongs alleged in this
Complaint, Defendants, directly or indirectly, used the means and instrumentalities
of interstate commerce, including but not limited to, the United States mail, interstate
telephone communications and the facilities of the national securities exchange.
                                      PARTIES
      20.    Plaintiff purchased Honeywell securities at artificially inflated prices
during the Class Period and was damaged upon the revelation of the Defendants’
fraud. Plaintiff’s certification evidencing its transactions in Honeywell is attached
hereto and incorporated herein by reference.
      21.    Defendant Honeywell is incorporated in Delaware, with principal
executive offices located at 115 Tabor Road, Morris Plains, New Jersey 07950.
Honeywell’s common stock is traded on the NYSE, under the symbol “HON”.
      22.    Defendant Darius Adamczyk (“Adamczyk”) has served at all relevant
times as Honeywell’s President and CEO and Chairman.
      23.    Defendant Thomas A. Szlosek (“Szlosek”) has served at all relevant
times as the Honeywell’s Chief Financial Officer.

                                           7
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 8 of 87 PageID: 8




      24.   Defendants Adamczyk and Szlosek are sometimes referred to herein as
the “Individual Defendants.”
      25.   Each of the Individual Defendants:
            a.     directly participated in the management of Honeywell;
            b.     was directly involved in the day-to-day operations of Honeywell
                   at the highest levels;
            c.     was privy to confidential proprietary information concerning
                   Honeywell and its business and operations;
            d.     was directly or indirectly involved in drafting, producing,
                   reviewing and/or disseminating the materially false and
                   misleading statements and information alleged herein;
            e.     was directly or indirectly involved in the oversight or
                   implementation of Honeywell’s accounting and internal
                   controls;
            f.     was aware of or recklessly disregarded the fact that the materially
                   misleading false and misleading statements were being issued
                   concerning Honeywell; and/or
            g.     approved or ratified these statements in violation of the federal
                   securities laws.
      26.   Honeywell is liable for the acts of the Individual Defendants and its
other employees under the doctrine of respondeat superior and common law
principles of agency because all of the wrongful acts complained of herein were
carried out within the scope of their employment.
      27.   The scienter of the Individual Defendants and other employees and
agents of Honeywell is similarly imputed to Honeywell under respondeat superior
and common law agency principles.



                                            8
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 9 of 87 PageID: 9




      28.    Honeywell and the Individual Defendants are referred to herein,
collectively, as the “Defendants.”
      29.    The Individual Defendants, because of their positions with Honeywell,
possessed the power and authority to control the contents of Honeywell’s reports to
the SEC, press releases, and presentations to securities analysts, money and portfolio
managers, and institutional investors, i.e., the market. Each Individual Defendant
was provided with copies of Honeywell’s reports and press releases alleged herein
to be misleading prior to, or shortly after, their issuance and had the ability and
opportunity to prevent their issuance or cause them to be corrected.
      30.    The Individual Defendants, because of their positions and access to
material non-public information available to them, knew that the adverse facts
specified herein had not been disclosed to, and were being concealed from, the
public, and that the positive representations which were being made were then
materially false and/or misleading . The Individual Defendants are liable for the false
statements pleaded herein.
                        SUBSTANTIVE ALLEGATIONS
A.    Background.
      31.    Honeywell is a multinational conglomerate that makes a variety of
commercial and consumer products, engineering services, and aerospace systems.
      32.    Honeywell is a defendant in asbestos-related personal injury actions
related to two predecessor companies, North American Refractories Company
(“NARCO”), which was sold in 1986, and Bendix Friction Materials (“Bendix”)
business, which was sold in 2014.
      33.    NARCO produced refractory products (bricks and cement used in high
temperature applications). Claimants from NARCO asbestos liabilities consist
largely of individuals who allege exposure to NARCO asbestos-containing
refractory products in an occupational setting.

                                          9
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 10 of 87 PageID: 10




      34.    Bendix manufactured automotive brake parts that contained chrysotile
asbestos in an encapsulated form. Despite known health hazards, Bendix used
asbestos in its brake- and clutch-pad products until 2001. Claimants of Bendix
asbestos liabilities consist largely of individuals who allege exposure to asbestos
from brakes from either performing or being in the vicinity of individuals who
performed brake replacements.
      35.    Although Honeywell sold Bendix in 2014, Honeywell has been sued in
tens of thousands of cases alleging exposure to asbestos from Bendix products, and
between Honeywell and its insurance companies, over $1 billion has been spent to
resolve the claims.
B.    Asbestos Is Highly Toxic and Has Resulted in Hundreds of Billions in
      Liability.
      36.    Asbestos is a naturally occurring mineral fiber that occurs in rock and
soil. Asbestos fibers are soft and flexible yet resistant to heat, electricity and
chemical corrosion. Pure asbestos is an effective insulator, and it can also be mixed
into cloth, paper, cement, plastic and other materials to make them stronger.
      37.    Because of its fiber strength and heat resistance asbestos has been used
in a variety of building construction materials for insulation and as a fire retardant.
Asbestos has also been used in a wide range of manufactured goods, mostly in
building materials (roofing shingles, ceiling and floor tiles, paper products, and
asbestos cement products), friction products (automobile clutch, brake, and
transmission parts), heat-resistant fabrics, packaging, gaskets, and coatings.
      38.    Asbestos is toxic to human beings and results in a range of known
effects, from asymptomatic scarring of the lungs (pleural plaques) to functionally
limiting disease, including asbestosis and fatal cancers of the lining of the chest,
heart, abdomen and lungs. Asbestosis and lung cancer are generally related to the
quantum of exposure and are found among workers. Mesothelioma is a cancer

                                          10
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 11 of 87 PageID: 11




primarily of the pleura and peritoneum and can result from only trivial exposure and,
thus, affects both workers and the general population, often presenting decades
following exposure.
      39.    The health-related risks of exposure to asbestos have been documented
since at least the 1st century AD, but it was not until several landmark scientific
studies in the late 1950s through to the early 1960s that a definitive link between
asbestos and asbestosis, lung cancer and mesothelioma was generally accepted.
While the potency of different types of asbestos is debated, evidence has shown that
all types of asbestos are carcinogenic to human beings.
      40.    In the US, the maximum exposure to asbestos is said to have occurred
between the 1930s and the 1960s, with consumption peaking in 1973. Deaths from
asbestos-related disease peaked between 1992 and 1997, which is consistent with
the known lag between exposure and mortality. The spectre of mass litigation
strategies still looms over companies.
C.    Accounting for Liabilities.
      41.    In order to account for the mass amount of asbestos litigation, corporate
reporting includes mandated annual reports. Accounting frameworks provide the
means for disclosure of both financial and non-financial information. Financial
disclosures are generally mandated through accounting standard regimes and
promulgated standards such as International Financial Reporting Standards (IFRS)
and generally accepted accounting principles (“GAAP”).
      42.    ASC 450, Contingencies, the authoritative accounting standard under
U.S. GAAP concerning loss contingencies, provides that a company must accrue for
a loss when that loss is both probable and reasonably estimable (ASC 450-20-25-
2). If a loss is reasonably possible but not probable and is reasonably estimable, then
ASC 450-20-50-3 directs that a company disclose that contingent loss but not record
an accrual. ASC 450-20 makes clear that the same standards for accrual and

                                          11
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 12 of 87 PageID: 12




disclosure of contingent liabilities apply to both unasserted claims as well as asserted
claims. Specifically, ASC 450-20-55-14 provides, “[w]ith respect to unasserted
claims and assessments, an entity must determine the degree of probability that a
suit may be filed or a claim or assessment may be asserted and the possibility of an
unfavorable outcome. If an unfavorable outcome is probable and the amount of loss
can be reasonably estimated, accrual of a loss is required by paragraph 450-20-25-
2.” Additionally, “If some amount within a range of loss appears at the time to be a
better estimate than any other amount within the range, that amount shall be accrued.
When no amount within the range is a better estimate than any other amount,
however, the minimum amount in the range shall be accrued. Even though the
minimum amount in the range is not necessarily the amount of loss that will be
ultimately determined, it is not likely that the ultimate loss will be less than the
minimum amount.” ASC 450-20-30-1.
       43.    Prior to August 2018, Honeywell accounted for Benidx related asbestos
liabilities for a limited five-year horizon. As Honeywell would later admit, this
accounting policy did not comply with the provisions of ASC 450 when measuring
asbestos liabilities related to unasserted Bendix claims. This is because Honeywell
possessed data that could yield a probable and reasonably estimable projection of
liability under ASC 450 for the full term of the epidemiological projections beyond
just five years.
       44.    Bendix claims have been addressed through the tort system since the
mid-1970s, creating a body of historical claims information on which to rely when
estimating a future projection of liability. Each year, Honeywell has a substantial
body of real-time data of claims asserted, dismissal rates and resolution values that
is more than sufficiently robust to support reliable estimates. For Bendix, historical
claims data is readily available on a real-time basis through its day-to-day experience
in the tort system. The robustness of this data supports the conclusion that

                                          12
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 13 of 87 PageID: 13




application of the claims data to the full term of the epidemiological projections
yields a probable and reasonably estimable projection of liability under ASC 450.
      45.    Historically, Honeywell’s accounting process for recognition of the
Bendix asbestos liability begins with notification of claims being asserted against
Honeywell via outside counsel which also serves as the Bendix claims administrator.
It continues with the processing of the claim and case resolution (either dismissal or
settlement), the processing of any applicable settlement payments, the accounting
for claims filings, dismissals and payment, the insurance recovery process, and ends
with the related financial reporting and financial statement disclosures.
      46.    In addition to a liability for pending claims (claims filed in the tort
system against Honeywell as of the financial statement date), Honeywell assesses
the potential liability from unasserted claims (claims expected to be filed against
Honeywell in future periods). The pending claims balance by disease category,
including data on claim filings, settlements and dismissals, are reported to
Honeywell on a monthly basis by its claims administrator.
      47.    The amount of the pending claims liability is calculated monthly by
Honeywell representing a product of the pending claims balances by disease
category multiplied by the average resolution values by disease category. The
average resolution values by disease category are based on actual settlements and
dismissals by disease category for the previous five years (the five year calibration
period). These average resolution values are monitored by Honeywell quarterly and
updated in the fourth quarter each year.
      48.    Honeywell utilized a third-party specialist to determine its liability for
unasserted claims based on the following: Epidemiological projections of the future
incidence of disease; historical claims rate experience by disease category in the tort
system; and historical resolution values (settlements and dismissals) by disease
category.

                                           13
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 14 of 87 PageID: 14




      49.    The liability for unasserted claims is updated by the third-party
specialist in the fourth quarter each year based on the factors described above. The
historical claims information is provided to the third-party specialist by the third-
party claims administrator.
      50.    As such, Honeywell’s estimated value of Bendix related liabilities
included future anticipated claims based on historical claims filing experience and
dismissal rates, disease classifications, and average resolution values in the tort
system for the previous five years.
      51.    When assessing the data used to record the unasserted claims liability,
Honeywell, its third-party specialists and its outside legal counsel focused on both
historical data and emerging trends and discoveries. Significant weight was placed
on the emerging science and studies that indicated the nature and application of the
asbestos used in manufactured automotive brake parts by Bendix does not cause
disease. Management also focused on evidence suggesting improvements in the tort
system with regards to the resolution of asbestos claims (this information and
insights having been provided to management by outside counsel).
      52.    Therefore, Honeywell, along with its third-party specialist and outside
legal counsel, only determined a probable and reasonably estimable future liability
for unasserted claims for the next five years.
      53.    However, as Honeywell would later admit, by using a limited five year
period, Honeywell ignored what the data would have otherwise indicated had it not
truncated the liability at a five-year horizon. Accordingly, Honeywell “did not
consider or use all available evidence to evaluate whether they should apply the full
term or any other time horizon of epidemiological projections to the liability that
might have been more appropriate than a five-year time horizon based on that
evidence.”
D.    SEC Challenges Honeywell’s Accounting.

                                         14
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 15 of 87 PageID: 15




      54.    Defendants knew or were deliberately reckless regarding their
accounting errors, but only decided to correct it after inquiries from the SEC.
      55.    On May 1, 2018, Honeywell began the formal process of spinning out
its transportation systems business, which would include the Bendix asbestos-related
liabilities, by filing a draft registration statement confidentially with the SEC. The
registration statement contained historical financial statements for the transportation
business, to be renamed Garrett Transportation Systems Inc. (and then later renamed
to Garrett Motion Inc.), that were prepared by Honeywell using the same accounting
policy for its future Bendix asbestos related liabilities. The Garrett financial
statements included the same provision of $616 million as of December 31, 2017 for
Bendix asbestos related liabilities.
      56.    On May 24, 2018, the Division of Corporation Finance at the SEC
wrote to Su Ping Lu, Honeywell’s Assistant General Counsel and Assistant
Corporate Secretary who was also acting as director for Garrett pre-spin off, raising
questions about the draft registration statement. In this letter (which was not made
public until October 5, 2018), the SEC stated that Honeywell’s accounting for
Bendix asbestos related liabilities did not appear to comply with GAAP, specifically
ASC 450. In particular, the SEC told Honeywell that

             We note your disclosure that the liability for future claims
             represents the estimated value of future asbestos-related
             bodily injury claims expected to be asserted against you
             over the next five years. You say that in light of the
             uncertainties inherent in making long-term projections, as
             well as certain factors unique to friction product asbestos
             claims, you do not believe that you have a reasonable basis
             for estimating asbestos claims beyond the next five years.

             ASC 450 does not provide bright lines with regard to time
             horizons in which ASC 450 judgments should be
             considered and applied. Therefore, we do not believe


                                          15
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 16 of 87 PageID: 16




             there is a conceptual basis for limiting an ASC 450
             assessment to a certain time horizon. We believe your
             ASC 450 assessment should consider all claims without
             limitation to a specific time period. It is unclear how the
             ASC 450 assessment was considered for periods outside
             of the five year time horizons.

             Based on your history with asbestos claims, it seems
             unlikely to us that the low end of your range of probable
             losses for time periods beyond five years is zero.
             Therefore, please explain in greater detail how you
             determined that it was not possible to make any estimate
             for probable losses (including any legal costs for claims
             where an accrual has already been provided) for periods
             beyond five years from the date of the financial
             statements.

(emphasis added)
      57.    Honeywell and Garrett responded on June 8, 2018. In their response
(which was also not made public until October 5, 2018), Honeywell “acknowledges
that ASC 450 does not provide bright lines with regard to time horizons in which
ASC 450 judgments should be considered and applied.” [6/8/18 GTX letter at p.6].
It also acknowledges that “epidemiological projections of the incidence of disease
extend well beyond a five-year time horizon.” Id. Honeywell, nonetheless, pointed
to potential future scientific research and legal developments as justifying its
decision to not accrue the potential liability for asbestos claims after 2022. It stated:

             As a result, and based on liability estimates for future
             claims developed with the assistance of a third party
             asbestos expert actuarial firm and outside legal counsel,
             Honeywell selected a five-year future time horizon as the
             reasonable basis for valuing possible future claims as we
             believe that any loss or range of loss for probable asbestos
             claims beyond the five-year period is not reasonably
             estimable. In particular:



                                           16
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 17 of 87 PageID: 17



             • Scientific research is demonstrating that brake dust from
               automotive brakes does not cause disease and that
               mesothelioma is caused by other factors. Honeywell
               expects that emerging scientific research with respect to
               brake linings manufactured with chrysotile asbestos is
               likely to provide additional evidence that brake dust does
               not cause mesothelioma.

             • Honeywell, along with other defendant companies,
              continues to pursue aggressive legal strategies to change
              substantive and procedural standards governing claims
              related to friction products like brake linings. This effort
              is primarily focused on strengthening product causation
              standards applied by the courts in asbestos personal
              injury cases as causation is a critical element of every
              asbestos claim. These litigation strategies have resulted
              in some recent successes as we have seen tort causation
              requirements changed in several states in recent years
              (e.g., Pennsylvania, Virginia and Ohio).

             A more detailed discussion of both scientific research and
             litigation strategies can be found below.

             While Honeywell recognizes that it is probable that there
             will be asbestos claims filed against Honeywell and that
             Honeywell will experience losses beyond the five-year
             period (i.e., in year six), the inherent uncertainty that has
             resulted from emerging scientific and medical research
             and from volatility of legal standards in asbestos cases and
             rulings that we expect to continue have made it difficult to
             predict asbestos claim rates, settlement values and
             dismissal rates or to reasonably estimate any loss amount,
             or range of loss, for such claims beyond a five-year period.
      58.    Honeywell proposed to include additional disclosure explaining its
limit of five years for estimating future Bendix asbestos related liability and include
an additional risk factor notifying investors that Honeywell “acknowledge[s] that it
is probable that there will be losses associated with Bendix claims beyond the five-



                                          17
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 18 of 87 PageID: 18




year horizon.” Honeywell did not, however, state that it was unable to estimate
asbestos related liability for periods beyond five years based on existing science and
legal standards or why these potentially favorable future developments meant it was
more accurate to simply record zero liability for any claims filed after 2022.
      59.    The SEC was unimpressed by Honeywell’s response and responded on
June 21, 2018 asking Honeywell to advise “how and why you determined that a five-
year time period to estimate losses for unasserted claims yields reliable estimates but
time periods beyond five years cannot be reasonably estimated.” The SEC question
Honeywell “whether [it] (1) attempted to estimate a liability for potential claims
beyond the five year period but concluded the resulting estimate of loss (or range)
was not reasonable or (2) did not attempt to estimate a liability beyond the five year
period because [it] believed [it] could not develop a reasonable estimate.” The SEC’s
response was not made public until October 5, 2018.
      60.    Honeywell and Garrett responded on June 29, 2018 in a further attempt
to support its accounting for future Bendix asbestos related liability. Honeywell
again pointed to scientific research and its litigation strategy as making “five years
a reasonable outer limit for the period of time over which claim rates and claim
resolution values would remain unaffected by current scientific developments and
litigation activities.” In response to whether Honeywell attempted to estimate
liability beyond five years, Honeywell stated:

             Honeywell estimates its future liability for asbestos-
             related claims based upon three significant variables: (a)
             epidemiological projection of the future incidence of
             asbestos-related disease; (b) projected claims rates,
             including number, type and nature of claims filed against
             Honeywell drawn from Honeywell’s recent claims
             experience; and (c) projected average claim resolution
             values, by type of claim, drawn from Honeywell’s recent
             claims experience. As described in our response to


                                          18
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 19 of 87 PageID: 19



             Comment 1 above, Honeywell believes that two of the
             three variables (specifically, (b) and (c) above) cannot be
             reasonably estimated beyond a five-year period.
             Notwithstanding this limitation, Honeywell applied
             variables (b) and (c) to the epidemiological projections in
             the manner used by Honeywell to calculate estimated
             losses during the five-year forecasting period spanning
             2018-2022. Based on this mathematical extrapolation,
             such calculation generated an estimated reasonably
             possible exposure over the full term of the epidemiological
             projections for potential claims not yet asserted of $1.3
             billion as of December 31, 2017.
      61.    Honeywell and Garrett’s response on June 29, 2018 was not made
public until October 5, 2018.
      62.    Despite knowing that it had potential exposure to Bendix asbestos
related liability of $1.3 billion and that the SEC believed that its prior accounting for
this liability did not comply with GAAP, Honeywell filed its quarterly report on July
20, 2018 using its historical accounting methodology and still stating that its future
Bendix asbestos liability was $610 million. Honeywell also stated that its financial
statements were prepared in accordance with GAAP. Honeywell did not disclose
that the SEC did not believe there was a conceptual basis under GAAP for
Honeywell’s accounting and did not include any of the additional cautionary
language that it had proposed to the SEC in its letter dated June 8, 2018. The July
2018 Quarterly Report was also accompanied by SOX certifications signed by CEO
Adamczyk and CFO Szlosek certifying that the financial statements were properly
stated and disclosed all material weaknesses and significant deficiencies.
      63.    On July 25, 2018, representatives of Honeywell and Garrett had a
telephone conference with the SEC who followed up with a letter dated July 27,
2018 (which was not made public until October 5, 2018). In that letter, the SEC
continued to ask for support for Honeywell’s historical accounting for Bendix



                                           19
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 20 of 87 PageID: 20




asbestos related liability. In addition to requesting accounting memoranda
supporting the accounting, the SEC noted that there had been relatively little change
in the amount of Bendix liability over the last ten years which contradicted
Honeywell’s assertion that the dynamic legal and scientific environment made
estimates past five years unreliable. Additionally, the SEC noted that according to
Honeywell, “a reasonably possible exposure over the full term of the
epidemiological projections for Bendix IBNR claims would be $1.3 billion.”
Therefore, the SEC understood “that this would represent $820 million of reasonably
possible additional exposure beyond what is recorded at December 31, 2017,
extending over an approximate 30 year period beginning in 2023.”
      64.    On August 8, 2018, Honeywell and Garrett agreed with the SEC that
Honeywell’s historical accounting for Bendix asbestos liability was inappropriate
and not in accordance with GAAP. Honeywell admitted, it “has determined that it
had not appropriately applied the provisions of ASC 450 when measuring its
asbestos liabilities related to unasserted Bendix claims.” As a result, Garrett was
restating its historical financial statements as this was a material error. The effect of
the restatement was to increase asbestos related liabilities by approximately $1.1
billion. Honeywell also advised the SEC that “a material weakness in internal control
over financial reporting was identified related to a deficiency of internal control for
the estimation of probable and reasonably estimable liability for unasserted Bendix-
related asbestos claims.” Honeywell would also be “revising” its historical financial
statements to correct this error as well. In acknowledging the error in its historical
financial statements, Honeywell “concluded that the appropriate application of ASC
450 with respect to unasserted Bendix-related asbestos claims is to reflect the full
term of the epidemiological projections in its measurement of such liability.” This
was because there was no “objective and verifiable data” to support limiting the
estimate to just a five-year period.

                                           20
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 21 of 87 PageID: 21




      65.    The same day, August 8, 2019, Garrett filed Amendment No. 2 to Form
10 with the SEC restating its financials. In “Note 1. Restatement of Combined
Financial Statements” Garrett stated the following:
             In August 2018, the Transportation Systems business
             (“TS,” the “Business,” the “Company,” “we” or “our”) of
             Honeywell International Inc. (“Honeywell” or the
             “Parent”) determined that it had not appropriately applied
             the provisions of ASC 450, Contingencies, in measuring
             its asbestos liabilities related to unasserted Bendix claims
             (see Note 18 Commitments and Contingencies). The
             Company now reflects the full term of the epidemiological
             projections rather than a five-year time horizon when
             estimating the liability for unasserted Bendix-related
             asbestos claims.

             In light of the foregoing, the Company has restated the
             financial statements as of and for the years ended
             December 31, 2017, 2016, and 2015 to reflect the effects
             of its revised method for estimating its total liability for
             unasserted Bendix-related asbestos claims and to make
             certain corresponding disclosures related thereto.
                                         ***
             Both we and Honeywell consider the basis on which the
             expenses have been allocated to be a reasonable reflection
             of the utilization of services provided to or the benefits
             received by the Business during the periods presented.
      66.    Additionally, Garrett disclosed:

             Our financial statements are derived from the consolidated
             financial statements and accounting records of Honeywell.
             In the course of preparing for our Spin-Off from
             Honeywell, Honeywell reassessed its accounting for
             unasserted Bendix-related asbestos claims to reflect the
             full term of the epidemiological projections in its
             measurement of such liability. This matter also affected
             our financial statements. As a result of this error, the
             Company’s Combined Financial Statements were restated
             as described in Note 1, and a material weakness in internal


                                         21
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 22 of 87 PageID: 22



              control over financial reporting was identified related to a
              deficiency of internal control for the estimation of
              probable and reasonably estimable liability for unasserted
              Bendix-related asbestos claims.

              Specifically, after assessing the deficiency that allowed
              the error to occur, and after assessing the materiality of the
              error to the Company’s Combined Financial Statements, it
              was determined that there were not effective controls in
              place to provide reasonable assurance that a material error
              would be prevented or detected related to the application
              of ASC 450 (Contingencies) in the estimation of such
              Bendix-related asbestos liability.

              To address the material weakness in internal control over
              financial reporting described above, the Company will
              implement policies and procedures for the review,
              approval, and application of generally accepted
              accounting principles to, and disclosure with respect to,
              estimating the liability for unasserted Bendix-related
              asbestos claims.

       67.    Additionally, on September 5, 2018, Garrett filed with the SEC
Amendment No. 1 to Form 10 relating to its registration of securities. The report of
the independent registered public accounting firm notes that “the accompanying
financial statements have been restated to correct a misstatement.” Garrett
elaborated that it had “restated the financial statements as of and for the years ended
December 31, 2017, 2016, and 2015 to reflect the effects of its revised method for
estimating its total liability for unasserted Bendix-related asbestos claims and to
make certain corresponding disclosures related thereto.”
       68.    On August 14, 2018, the SEC sent a letter to Honeywell relating to its
asbestos related liabilities, stating:

              We note that you estimate your Bendix and NARCO
              asbestos related liabilities for future claims based on


                                           22
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 23 of 87 PageID: 23



             specific time periods subsequent to your balance sheet
             date. Please explain why you use different time periods for
             estimating the liabilities for future asbestos claims for your
             Bendix products asbestos liability and your NARCO-
             related asbestos liability. In your response, also please
             provide us with an analysis that explains your facts and
             circumstances as well as your basis under ASC 450 to use
             those specific future time periods.
      69.     After just six days, on August 20, 2018, Honeywell responded to the
SEC via letter. Honeywell again admitted that its accounting for Bendix related
asbestos liability was incorrect, and that it would need to issue a restatement.
Honeywell stated, “[u]pon thorough consideration of the Staff’s comments in its
review of the Form 10 submitted to the Staff in connection with the proposed spin-
off of Garrett Motion Inc. and of the application of ASC 450, Honeywell determined
that we had not appropriately applied the provisions of ASC 450 when measuring
asbestos liabilities related to unasserted Bendix claims. Specifically, we concluded
that the appropriate application of ASC 450-20 with respect to unasserted Bendix-
related asbestos claims is to reflect the full term of the epidemiological projections
in the measurement of such liability. The Company intends to revise its historical
consolidated financial statements in future filings to reflect the inclusion of the full
term of the epidemiological projections (through 2059) in its measurement of
liability for unasserted Bendix-related asbestos claims.”
      70.    Honeywell indicated the following:

             To again summarize, the error was identified subsequent
             to the quarter ended June 30, 2018;

               Under the iron curtain method from a balance sheet
                perspective, the correction of the error is not
                quantitatively material to the balance sheet because it
                does not affect any of the Company’s key balance sheet
                metrics, including equity, by more than 4.5%. The
                cumulative error represents an increase of $65 million

                                          23
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 24 of 87 PageID: 24



               or 15.9% of insurance recoveries, but these amounts
               are not significant in view of total assets of $59,860
               million (an increase of approximately 0.1%). The
               cumulative error represents an increase of $1,083
               million or 91.9% of asbestos related liabilities, but this
               is non-current in nature and not significant when
               viewed in relationship to total liabilities of $42,087
               million (an increase of 2.6%). It also impacts net
               deferred tax liabilities by $248 million or 9.0%, but this
               is also not significant when viewed in relationship to
               total liabilities of $42,087 million (a decrease of 0.6%).
               The cumulative error therefore impacts equity by $770
               million on an equity balance of $17,773 million (a
               decrease of approximately 4.4%).

              Under the iron curtain method, the effects of a
               cumulative correction on the Company’s projected
               2018 income statement, however, would be material.
               For instance, the impact of correcting the error in 2018
               would be a charge of (i) $1,018 million to income
               before taxes, and (ii) $770 million to net income. This
               would represent a greater than 10% impact on both of
               the forecasted 2018 amounts. Accordingly, we have
               concluded that the error cannot be corrected through
               the 2018 income statement and must, therefore be
               corrected via a revision of prior periods.

              In order to assess whether the revision for this error
               represents a material restatement or immaterial
               restatement (i.e. revision), we utilized the rollover
               method to quantify the amount by which each affected
               income statement and statement of cash flows in the
               last five years was actually misstated, and quarterly
               periods for the latest two years. Additionally, as part of
               this analysis, we calculated the cumulative effect of the
               uncorrected error on the balance sheets at the end of
               each such period. The rollover method analysis
               indicates that the restatement is not quantitatively
               material because the effects of the error on the
               misstated income statements, statements of cash flows

                                         24
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 25 of 87 PageID: 25



               and balance sheets of those prior periods is less than
               5% of all key metrics in each period, with the exception
               of net income (-6.5%) and comprehensive income (-
               5.0%) for the year ended December 31, 2017. This was
               primarily due to an increase in the Company’s tax
               provision as a result of US Tax Reform enacted in
               December 2017. The impact of US Tax Reform was
               considered unusual and infrequent in nature, and
               furthermore, the Company has disclosed the effects of
               tax reform through its earnings releases and periodic
               financial statements. Excluding the impact of US Tax
               Reform, the impact of the error on our 2017 net income
               is $27 million or 0.5%. This error also had no overall
               impact on cash flows from operations.
      71.   Under Section 2 – Sox 404 Internal Control Assessment, Honeywell
stated:
            As indicated previously, in August 2018, management
            concluded it should adjust the Bendix asbestos liability to
            reflect the full term of the epidemiological projections
            through 2059, and therefore, determined that it had
            historically incorrectly applied the provisions of ASC 450,
            Contingencies, in measuring its Bendix asbestos liability
            related to unasserted claims. This error, and the related
            control deficiency, were identified during the course of the
            SEC Staff’s review of the Form 10 filing related to Garrett
            Motion Inc.

            Our conclusion to adjust the time horizon of the Bendix
            liability was made after (i) reevaluating the highly
            subjective nature of the use of a five-year horizon (when
            various horizon periods could also be used), (ii) noting the
            recent change by numerous companies to accrue for
            unasserted claims over the full term of the epidemiological
            studies (again because of such time horizon subjectivity),
            and (iii) concluding that such an adjustment would
            facilitate comparability between Honeywell, Garrett
            Motion Inc., and the companies’ respective peers.
            Therefore, with the assistance of an external specialist, and
            utilizing a model with actuarial inputs, Honeywell has and


                                         25
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 26 of 87 PageID: 26



            will continue in the future to consider the full term of
            epidemiological projections of future incidents of
            asbestos-related disease to estimate its probable and
            reasonably estimable Bendix asbestos-related liability.
            ***
            Control Identified

            The error that was identified is an indication that a
            deficiency existed in the operation of an existing internal
            control since there was a failure to properly apply the key
            provisions of the control in establishing an estimate of
            unasserted Bendix asbestos claims liability related to the
            time horizon for which these claims would be asserted.

            As noted in the summary of the accounting process for
            unasserted claims above, we use a third-party specialist to
            assist in assessing the required Bendix unasserted claims
            liability. The Company has designed a relevant internal
            control over that process. We identified an operating
            effectiveness deficiency related to that internal control
            activity. The specific control activity is the “Bendix
            Reserves True-up” control, which states that
            “…Honeywell’s third-party service provider calculates
            the average resolution values on which Honeywell bases
            its estimates of the total liability associated with its current
            and future Bendix asbestos claims. The year-end reserve
            is updated based on the new average resolution values and
            is approved by Management.” This key control is specific
            to Bendix-related asbestos reserves where, on an annual
            basis, the Bendix-related asbestos reserves are adjusted to
            properly reflect current year estimates regarding both
            resolution values and estimated future claimants based on
            anticipated changes in the population of claims.
            Management reviews the specialist report for
            reasonableness of the unasserted claims liability and any
            increase/decrease from the prior year, and discusses with
            the specialist the significant actuarial inputs and reasons
            for the increase/decrease. Outside legal counsel
            specializing in asbestos related claims is also included in
            those discussions. Management has historically, as part of


                                          26
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 27 of 87 PageID: 27



            this process, held discussions with the specialist regarding
            the time horizon used for the estimation of the future
            unasserted claims. Management approves any adjustment
            to the unasserted claims liability amount based on this
            analysis and records the appropriate adjustment to the
            general ledger.

            This control focuses on the analysis and validation of the
            Bendix asbestos unasserted claims liability. Rights and
            obligation and valuation and allocation assertions are the
            relevant assertions that the control addresses.
            ***
            Therefore, as part of the operation of the identified
            deficient Bendix control, a review of the conclusion on the
            unasserted claims liability occurred in connection with the
            data analysis and specialist report. However, in connection
            with the performance of this control, the Company
            inappropriately relied on limited objective and verifiable
            data to justify its use of a five-year horizon. The Company
            had obtained and used the data to properly value a liability,
            but made the incorrect judgment based on what the data
            would have otherwise indicated had it not truncated the
            liability at a five-year horizon. The Company did not
            consider or use all available evidence to evaluate whether
            they should apply the full term or any other time horizon
            of epidemiological projections to the liability that might
            have been more appropriate than a five-year time horizon
            based on that evidence.

      72.   As a result, Honeywell “concluded it was appropriate to revise prior
periods when correcting the error under SAB 99. This consideration implies that
there was information available that should have caused us to modify the time
horizon used for the Bendix unasserted claims liability at an earlier point. The
specific time horizon is subjective in nature given the assessment of all available
information.”




                                         27
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 28 of 87 PageID: 28




       73.    On August 23, 2018 Honeywell announced to the public that the SEC’s
comments that were given to Garrett “are also applicable to Honeywell’s historical
financial statements.” Therefore, Honeywell announced that it corrected its
accounting related to the time horizon for estimating future Bendix asbestos
liabilities following a review by the SEC’s Division of Corporation Finance.
Attached to the August 23, 2018 Form 8-K as Exhibit 99, Honeywell attached
restated financial statements indicating an additional $1.083 billion in asbestos-
related liabilities.
       74.    On September 9, 2018 the Division of Corporation Finance informed
the company that this review had been closed.
       75.    On October 19, 2018 in the Q3’18 10-Q, Honeywell disclosed that the
SEC’s Division of Corporation Finance had reviewed Honeywell’s prior accounting
for liability for unasserted Bendix-related asbestos claims and that “[o]n September
13, 2018, following completion of Corporation Finance’s review, the SEC Division
of Enforcement advised that it has opened an investigation related to this matter.”
       76.    Accordingly, Honeywell did not comply with ASC 450 in determining
to use a limited five year time period.
E.     Honeywell’s Control Deficiency.
       77.    A control deficiency exists when the design or operation of a control
does not allow management or employees, in the normal course of performing their
assigned functions, to prevent or detect misstatements on a timely basis.
       78.    Honeywell determined that should adjust the Bendix asbestos liability
to reflect the full term of the epidemiological projections through 2059, and
therefore, determined that it had historically incorrectly applied the provisions of
ASC 450, Contingencies, in measuring its Bendix asbestos liability related to
unasserted claims.



                                          28
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 29 of 87 PageID: 29




       79.   Honeywell stated that this error “is an indication that a deficiency
existed in the operation of an existing internal control since there was a failure to
properly apply the key provisions of the control in establishing an estimate of
unasserted Bendix asbestos claims liability related to the time horizon for which
these claims would be asserted.”
       80.   As described above in the summary of the accounting process for
unasserted claims, Honeywell uses a third-party specialist to assist in assessing the
required Bendix unasserted claims liability. In connection with the third-party
specialist, Honeywell has designed a relevant internal control over that process that
focuses on the analysis and validation of the Bendix asbestos unasserted claims
liability.
       81.   The specific control activity is the “Bendix Reserves True-up” control,
which states that “…Honeywell’s third-party service provider calculates the average
resolution values on which Honeywell bases its estimates of the total liability
associated with its current and future Bendix asbestos claims. The year-end reserve
is updated based on the new average resolution values and is approved by
Management.”
       82.   This control is specific to Bendix-related asbestos reserves where, on
an annual basis, the Bendix- related asbestos reserves are adjusted to properly reflect
current year estimates regarding both resolution values and estimated future
claimants based on anticipated changes in the population of claims.
       83.   Management is highly involved in this internal control and has direct
impact on the accounting of Bendix’s asbestos liability. Management reviews the
specialist report for reasonableness of the unasserted claims liability and any
increase/decrease from the prior year, and discusses with the specialist the
significant actuarial inputs and reasons for the increase/decrease. Outside legal
counsel specializing in asbestos-related claims is also included in those discussions.

                                          29
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 30 of 87 PageID: 30




      84.    Management has historically, as part of this process, held discussions
with the specialist regarding the time horizon used for the estimation of the future
unasserted claims. Management approves any adjustment to the unasserted claims
liability amount based on this analysis and records the appropriate adjustment to the
general ledger.
      85.    Honeywell admitted that it had identified an operating effectiveness
deficiency related to this internal control activity.
      86.    As part of the operation of the identified deficient Bendix control, a
review of the conclusion on the unasserted claims liability occurred in connection
with the data analysis and specialist report.
      87.    Honeywell found that in connection with the performance of this
control, Honeywell inappropriately relied on limited objective and verifiable data to
justify its use of a five-year horizon.
      88.    Honeywell under-reported its liability based on what the data would
have otherwise indicated had it not truncated the liability at a five-year horizon.
      89.    Additionally, Honeywell did not consider or use all available evidence
to evaluate whether they should apply the full term or any other time horizon of
epidemiological projections to the liability that might have been more appropriate
than a five-year time horizon based on that evidence.
      90.    Honeywell also had conversations between management, its third-party
specialists and outside counsel about what appeared to be a movement of companies
to extend out the time horizon.
      91.    These considerations were part of the Bendix control previously
discussed. As such, Honeywell had a deficiency in its controls.
F.    Management’s Responsibility for Financial Reporting.




                                           30
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 31 of 87 PageID: 31




      92.    Defendants represented in each of Honeywell’s periodic reports filed
with the SEC on Forms 10-K and 10-Q that the financial statements therein
conformed with GAAP.
      93.    GAAP are those principles recognized by the accounting profession as
the conventions, rules, and procedures necessary to define accepted accounting
practice at a particular time. GAAP are the official standards adopted by the
American Institute of Certified Public Accountants (the “AICPA”), a private
professional association, through three successor groups that it established, the
Committee on Accounting Procedure, the Accounting Principles Board (the “APB”),
and the Financial Accounting Standards Board (the “FASB”). Effective July 1, 2009,
the FASB issued the FASB ASC which superseded all prior FAS Standards and
FASB Staff Positions regarding FAS Standards. The ASC is “the source of
authoritative [GAAP] recognized by the FASB to be applied by nongovernmental
entities.” (ASC, Topic 105, Sub-topic 10, § 5, ¶ 1.)
      94.    SEC Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial
statements filed with the SEC which are not prepared in compliance with GAAP are
presumed to be misleading and inaccurate. Regulation S-X requires that interim
financial statements must also comply with GAAP, with the exception that interim
financial statements need not include disclosures that would be duplicative of
disclosures accompanying annual financial statements. 17 C.F.R. § 210.10-01(a).
      95.    Senior management is responsible for a company’s financial reporting.
The Code of Professional Conduct developed by the American Institute of Certified
Public Accounts states in pertinent part:

      The financial statements are management’s responsibility. The
      auditor’s responsibility is to express an opinion on the financial
      statements. Management is responsible for adopting sound accounting
      policies and for establishing and maintaining an internal control


                                            31
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 32 of 87 PageID: 32



      structure that will, among other things, record, process, summarize, and
      report financial data that is consistent with management’s assertions
      embodied in the financial statements. The entity’s transactions and the
      related assets, liabilities, and equity are within the direct knowledge and
      control of management. The auditor’s knowledge of these matters and
      internal control is limited to that acquired through the audit. Thus, the
      fair presentation of financial statements in conformity with generally
      accepted accounting principles is an implicit and integral part of
      management’s responsibility.

(1 CCH AICPA Professional Standards, SAS No. 1, § 110.02 (1982).)
      96.    Section    13    of   the   Exchange     Act    confirms    management’s
responsibilities for an entity’s internal controls. “Every issuer which has a class of
securities registered pursuant to section 78l of this title and every issuer which is
required to file reports pursuant to section 78o(d) of this title shall- . . . devise and
maintain a system of internal accounting controls sufficient to provide reasonable
assurances that- . . . transactions are recorded as necessary (I) to permit preparation
of financial statements in conformity with generally accepted accounting principles
or any other criteria applicable to such statements . . . .” (15 U.S.C. §
77m(b)(2)(B)(ii)(I).)
      97.    Honeywell’s management, including its CEO and CFO, conducted
evaluations of the effectiveness of Honeywell’s internal control over financial
reporting based on the framework in Internal Control – Integrated Framework issued
by the Committee of Sponsoring Organizations of the Treadway Commission (the
“COSO Report”). The COSO Report defines internal control as a process that is
“designed to provide reasonable assurance regarding the achievement of objectives”
related to the effectiveness and efficiency of operations, the reliability of financial
reporting, and compliance with applicable laws and regulations. The term “reliable”
as used in the COSO Report requires that financial statements prepared for external
purposes are fairly presented in conformity with GAAP and regulatory requirements.


                                           32
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 33 of 87 PageID: 33




Inherent in the fair presentation of financial statements is the concept of statement
materiality. Reliability of financial reporting applies to published financial
statements, including interim and consolidated financial statements, and selected
financial data, such as earnings releases, derived from these financial statements.
         98.   An error in previously issued financial statements is an “error in
recognition, measurement, presentation, or disclosure in financial statements
resulting from mathematical mistakes, mistakes in the application of [GAAP], or
oversight or misuse of facts that existed at the time the financial statements were
prepared.” A “retrospective application” is the “application of a different accounting
principle to one or more previously issued financial statements . . . .” A “restatement”
is the “process of revising previously issued financial statements to reflect the
correction of an error in those financial statements.” (ASC, Topic 250, Sub-topic 10,
§ 20.)
         99.   Upon the discovery of an error in a previously issued financial
statement, the “error . . . shall be reported as an error correction[] by restating the
prior-period financial statements. Restatement requires all of the following: [a] The
cumulative effect on periods prior to those presented shall be reflected in the carrying
amounts of assets and liabilities as of the beginning of the first period presented[;]
[b] An offsetting adjustment, if any, shall be made to the opening balance of retained
earnings (or other appropriate components of equity or net assets in the statement of
financial position) for that period[;] [and] [c] Financial statements for each
individual prior period presented shall be adjusted to reflect correction of the period-
Upon restating financial statements for the purpose of correcting an error, “the entity
shall disclose that its previously issued financial statements have been restated, along
with a description of the nature of the error. The entity also shall disclose both of the
following: [a] The effect of the correction on each financial statement line item and
any per-share amounts affected for each prior period presented [and] [b] The

                                           33
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 34 of 87 PageID: 34




cumulative effect of the change on retained earnings or other appropriate
components of equity or net assets in the statement of financial position . . . .” (ASC,
Topic 250, Sub-topic 10, § 50, ¶ 7.) specific effects of the error.” (ASC, Topic 250,
Sub-topic 10, § 45, ¶ 23.) Other circumstances requiring the revision of financial
statements, neither of which are applicable here, include a change in the reporting
entity or a change in an accounting principle. (ASC, Topic 250, Sub-topic 10, § 45.)
      100. Upon restating financial statements for the purpose of correcting an
error, “the entity shall disclose that its previously issued financial statements have
been restated, along with a description of the nature of the error. The entity also shall
disclose both of the following: [a] The effect of the correction on each financial
statement line item and any per-share amounts affected for each prior period
presented [and] [b] The cumulative effect of the change on retained earnings or other
appropriate components of equity or net assets in the statement of financial position
. . . .” (ASC, Topic 250, Sub-topic 10, § 50, ¶ 7.)
      101. Restating financial statements dilute public confidence in the
companies to which they belong. Further, restatements confuse those who use them.
Consequently, financial statements prepared in accordance with GAAP should be
considered final, and only restated for the purpose of correcting material errors.
(ASC, Topic 105, Sub-topic 10, § 5, ¶ 6.)
      102. As a result of Honeywell’s improper accounting Honeywell concluded
it had a “significant deficiency” in internal controls over financial reporting and that
it would need to restate prior periods.
      103. Specifically, Honeywell found that the effects of a cumulative
correction on Honeywell’s projected 2018 income statement, would be material.
Honeywell determined that the impact of correcting the error in 2018 would be a
charge of (i) $1,018 million to income before taxes, and (ii) $770 million to net



                                           34
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 35 of 87 PageID: 35




income. This would represent a greater than 10% impact on both of the forecasted
2018 amounts.
      104. Honeywell calculated the cumulative effect of the uncorrected error on
the balance sheets and determined that the error would have a -6.5% effect on net
income and a -5% on comprehensive income for the year ended December 31, 2017.
      105. Accordingly, Honeywell concluded that the error cannot be corrected
through the 2018 income statement and must, therefore be corrected via a revision
of prior periods.
      106. Honeywell also determined that it was appropriate to revise prior
periods when correcting the error under SAB 99. Honeywell admits that this
consideration implies that there was information available that should have caused
Honeywell to modify the time horizon used for the Bendix unasserted claims liability
during those prior periods.
      107. Honeywell restated its estimate for asbestos liability claims in the third
quarter of 2018 in relation to the SEC’s corporation finance division review of the
company's annual report for 2017. That report included Honeywell’s accounting for
legacy asbestos claims from its former Bendix business
      108. Honeywell’s new estimate for its asbestos-related liabilities, as of Dec.
31, 2017, projects out to 2059 and is $2.61 billion, $1.087 billion higher than
Honeywell’s prior estimate, solely due to an increase in Bendix liability.
      109. Additionally, Honeywell’s insurance recoveries for asbestos-related
liabilities were raised to $503 million, as of December 31, 2017, $68 million higher
than its previous estimate.
G.    Honeywell’s Competitors Accounted for the Full-Term Asbestos Related
Liabilities.
      110. Honeywell’s decision to use a five year horizon was also at odds with
and contrary to industry practices, as evidenced by the accounting practices of other

                                         35
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 36 of 87 PageID: 36




companies with asbestos-related litigation exposure. Indeed, as stated in the
appendix to Honeywell’s August 20, 2018 response to the SEC, its “conclusion to
adjust the time horizon of the Bendix liability was made after (i) reevaluating the
highly subjective nature of the use of a five-year horizon (when various horizon
periods could also be used), [and] (ii) noting the recent change by numerous
companies to accrue for unasserted claims over the full term of the epidemiological
studies (again because of such time horizon subjectivity) . . . . The Company also
had conversations between management [Adamczyk and Szlosek], its third-party
specialists and outside counsel about what appeared to be a movement of companies
to extend out the time horizon.”
      111. Honeywell even admits that adjusting the time horizon of the Bendix
liability “would facilitate comparability between Honeywell, Garrett Motion Inc.,
and the companies’ respective peers.”
      112. In The Dow Chemical Company’s Form 10-K for the year ending
December 31, 2016, The Dow Chemical Company’s subsidiary, Union Carbide,
“increased its December 31, 2002 asbestos-related liability for pending and future
claims for a 15-year period ending in 2017 to $2.2 billion, excluding future defense
and processing costs.” Union Carbide studied “both a 15 year period and through the
terminal year of 2049.” Union Carbide “determined that using the estimate through
the terminal year of 2049 was more appropriate due to increasing knowledge and
data about the costs to resolve claims and diminished volatility in filing rates.”
      113. Similarly, in May 2016, Owens-Illinois, Inc. revised its accounting for
asbestos related liability from fours years out until an indefinite period of time into
the future. Owens-Illinois, Inc. noted, “Beginning in 2003, the Company has
estimated its asbestos-related liability based on an annual analysis of how far in the
future it could reasonably estimate the number of claims it expected to receive.
Subsequent to the filing of its 2015 Annual Report, the Company was informed by

                                          36
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 37 of 87 PageID: 37




the SEC staff that they believe that, under the applicable accounting pronouncement,
the Company should consider all claims without limitation to a specific time period.
In light of these discussions, the Company has concluded, in consultation with the
Audit Committee and the Company’s independent registered public accounting firm
Ernst & Young LLP (“EY”), that its method for estimating its future asbestos-related
liability was not consistent with the applicable accounting pronouncement. With the
assistance of an external consultant, and utilizing a model with actuarial inputs, the
Company has developed a new method for reasonably estimating its total asbestos-
related liability. Using the new model, the Company’s total asbestos-related liability,
without limitation to a specific time period, is expected to be $806 million as of
March 31, 2016. This is $295 million higher than the estimation method used
previously that used a four year future period.”
      114. In 2016, Crown Holdings, Inc. changed its accounting for asbestos
related liabilities. Previously, Crown Holdings, Inc. “estimated probable costs for
claims through the year 2025.” However, beginning in Crown Holdings, Inc. Form
10-K for year-end 2016, Crown Holdings began accounting for asbestos-related
liabilities “without limitation to a specified time period.”
      115. In 2007, Ingersoll-Rand changed its accounting under ASC 450 for
asbestos-related liabilities from seven years into the future out until 2053, “the
period over which the Company has and is likely to resolve asbestos-related claims
against it in the future.” Ingersoll-Rand notes that “[i]n the fourth quarter of 2007,
the Company again reviewed its history and experience with asbestos-related
litigation and determined that it had now become possible to make a reasonable
estimate of its total liability for pending and unasserted potential future asbestos-
related claims. This determination was based upon the Company’s analysis of
developments in asbestos litigation, including the substantial and continuing decline
in the filing of non-malignancy claims against the Company, the establishment in

                                          37
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 38 of 87 PageID: 38




many jurisdictions of inactive or deferral dockets for such claims, the decreased
value of non-malignancy claims because of changes in the legal and judicial
treatment of such claims, increasing focus of the asbestos litigation upon malignancy
claims, primarily those involving mesothelioma, a cancer with a known historical
and predictable future annual incidence rate, and the Company’s substantial
accumulated experience with respect to the resolution of malignancy claims,
particularly mesothelioma claims, filed against it.”
      116. Since 2007, the 3M Company has projected its asbestos-related liability
out based on the amount of future projected claims for an indefinite period of time
into the future. The 3M Company explains, that it “estimates its respirator
mask/asbestos liabilities, including the cost to resolve the claims and defense costs,
by examining: (i) the Company’s experience in resolving claims, (ii) apparent
trends, (iii) the apparent quality of claims (e.g., whether the claim has been asserted
on behalf of asymptomatic claimants), (iv) changes in the nature and mix of claims
(e.g., the proportion of claims asserting usage of the Company’s mask or respirator
products and alleging exposure to each of asbestos, silica, coal or other occupational
dusts, and claims pleading use of asbestos-containing products allegedly
manufactured by the Company), (v) the number of current claims and a projection
of the number of future asbestos and other claims that may be filed against the
Company, (vi) the cost to resolve recently settled claims, and (vii) an estimate of the
cost to resolve and defend against current and future claims.”
H.    Honeywell Made Materially False and Misleading Statements.
      117. Throughout the Class Period, Defendants made materially false and
misleading statements regarding the company’s business, operational and
compliance policies. Specifically, Defendants made false and/or misleading
statements and/or failed to disclose that: (i) Honeywell’s Bendix asbestos-related
liability was greater than initially reported; (ii) Honeywell maintained improper

                                          38
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 39 of 87 PageID: 39




accounting practices and controls over financial reporting and public disclosures in
connection with its Bendix asbestos-related liability; and (iii) as a result,
Honeywell’s public statements were materially false and misleading at all relevant
times.
                             February 9, 2018 Form 10-K
         118. On February 9, 2018, the start of the Class Period, Honeywell filed an
annual report on Form 10-K with the SEC, announcing its financial and operating
results for the quarter and year ended December 31, 2017. Adamczyk and Szlosek
signed the 2017 10-K on behalf of Honeywell.
         119. The 2017 10-K contained a series of “Notes” to its consolidated
financial statements. Note 19, titled “Commitments and Contingencies,” discussed
the company’s asbestos-related liabilities. Within Note 19, Honeywell represented
that its total Bendix asbestos-related liability was as of December 31, 2017 was $616
million. This representation was false and materially misleading because
Honeywell’s true Bendix asbestos-related liability as of December 31, 2017 was
$1.703 billion, nearly three times more than the amount represented.
         120. The representation was also false and materially misleading because it
stated that Honeywell was complying with generally accepted accounting principles
and various accounting standards, namely ASC 450, in calculating this figure. It was
not. Honeywell was, in fact, not adhering to ASC 450 or, for that matter, industry
norms. Instead of estimating its Bendix asbestos-related liability to account for the
full term of the epidemiological studies, Honeywell was cutting off its estimates after
five years, thus disregarding any potential for liability from that point forward.
Honeywell provided its $616 million estimate without any warning that the estimate
was unsupported by, contrary to, and in violation of applicable accounting standards.




                                          39
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 40 of 87 PageID: 40




      121. Within Note 19, Honeywell also provided investors with a description
of its method for determining the company’s Bendix asbestos-related liability. In
pertinent part, the 2017 Form 10-K stated:

             Our consolidated financial statements reflect an estimated
             liability for resolution of pending (claims actually filed as
             of the financial statement date) and future Bendix-related
             asbestos claims. We have valued Bendix pending and
             future claims using average resolution values for the
             previous five years. We update the resolution values used
             to estimate the cost of Bendix pending and future claims
             during the fourth quarter each year.

             The liability for future claims represents the estimated
             value of future asbestos related bodily injury claims
             expected to be asserted against Bendix over the next five
             years. Such estimated cost of future Bendix-related
             asbestos claims is based on historic claims filing
             experience and dismissal rates, disease classifications, and
             resolution values in the tort system for the previous five
             years. In light of the uncertainties inherent in making
             long-term projections, as well as certain factors unique
             to friction product asbestos claims, we do not believe that
             we have a reasonable basis for estimating asbestos
             claims beyond the next five years. The methodology used
             to estimate the liability for future claims is similar to that
             used to estimate the liability for future NARCO-related
             asbestos claims.
      122. This statement was materially false and misleading. Honeywell knew
that it was able to “estimat[e] asbestos claims beyond the next five years,” but
intentionally decided not to do so. After the SEC’s Division of Corporation Finance
sent Honeywell its August 14, 2018 letter, Honeywell quickly changed its
accounting methods to conform with ACS 450 and began estimating its Bendix
asbestos-related liability to account for the full term of the epidemiological studies.
Thus, Honeywell, Adamczyk, and Szlosek lied when they told investors that the


                                          40
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 41 of 87 PageID: 41




company did not have the ability to estimate Bendix-related liabilities for a period
greater than five years in the future.
      123. The 2017 10-K also indicates that Honeywell had net income of $1.655
billion attributed to Honeywell and comprehensive income of $2.177 billion.
However, unbeknownst to investors this number was false and misleading as
Honeywell had actually inflated its net income by 6.5% and comprehensive income
by 5% by limiting asbestos liability to just five years. In other words, had Honeywell
properly accounted for its $1.703 billion of Bendix asbestos-related liability, the
company’s net income and comprehensive income would have been decreased by
6.5% and 5%, respectively.
      124. In connection with Honeywell’s 2017 10-K, Adamczyk and Szlosek
each certified pursuant to the Sarbanes-Oxley Act of 2002 that they reviewed the
2017 10-K. Specifically, Adamczyk and Szlosek each certified that:

             1. I have reviewed this Annual Report on Form 10-K of
                Honeywell International Inc.;

             2. Based on my knowledge, this report does not contain
                any untrue statement of a material fact or omit to state
                a material fact necessary to make the statements
                made, in light of the circumstances under which such
                statements were made, not misleading with respect to
                the period covered by this report;

             3. Based on my knowledge, the financial statements, and
                other financial information included in this report,
                fairly present in all material respects the financial
                condition, results of operations and cash flows of the
                registrant as of, and for, the periods presented in this
                report;

             4. The registrant’s other certifying officer and I are
                responsible for establishing and maintaining disclosure


                                         41
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 42 of 87 PageID: 42



               controls and procedures (as defined in Exchange Act
               Rules 13a-15(e) and 15d-15(e)) and internal control
               over financial reporting (as defined in Exchange Act
               Rules 13a-15(f) and 15d-15(f)) for the registrant and
               have:

             a) designed such disclosure controls and procedures, or
                caused such disclosure controls and procedures to be
                designed under our supervision, to ensure that
                material information relating to the registrant,
                including its consolidated subsidiaries, is made
                known to us by others within those entities,
                particularly during the period in which this report is
                being prepared;

             b) designed such internal control over financial
                reporting, or caused such internal control over
                financial reporting to be designed under our
                supervision, to provide reasonable assurance
                regarding the reliability of financial reporting and
                the preparation of financial statements for external
                purposes in accordance with generally accepted
                accounting principles;

             c) evaluated the effectiveness of the registrant’s
                disclosure controls and procedures and presented in
                this report our conclusions about the effectiveness of
                the disclosure controls and procedures, as of the end
                of the period covered by this report based on such
                evaluation; and

             d) disclosed in this report any change in the registrant’s
                internal control over financial reporting that occurred
                during the registrant’s most recent fiscal quarter (the
                registrant’s fourth fiscal quarter in the case of an
                annual report) that has materially affected, or is
                reasonably likely to materially affect, the registrant’s
                internal control over financial reporting;


                                        42
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 43 of 87 PageID: 43



             5. The registrant’s other certifying officer and I have
                disclosed, based on our most recent evaluation of
                internal control over financial reporting, to the
                registrant’s auditors and the audit committee of the
                registrant’s board of directors (or persons performing
                the equivalent functions):

               a) all significant deficiencies and material weaknesses
                  in the design or operation of internal control over
                  financial reporting which are reasonably likely to
                  adversely affect the registrant’s ability to record,
                  process, summarize and report financial
                  information; and

               b) any fraud, whether or not material, that involves
                  management or other employees who have a
                  significant role in the registrant’s internal control
                  over financial reporting.

      125. Adamczyk’s and Szlosek’s certifications were false and/or materially
misleading because the 2017 10-K in fact did not “fairly present in all material
respects the financial condition.” As alleged previously, Honeywell’s Bendix
asbestos-related liability was not $616 million, but instead nearly three times as
much, $1.703 billion, as of December 31, 2017. Moreover, contrary to Adamczyk’s
and Szlosek’s claims in the certifications that they had “designed such internal
control over financial reporting . . . to provide reasonable assurance regarding the
reliability of financial reporting,” they developed controls that systematically
manipulated the company’s accounting for Bendix asbestos-related liability. As
confirmed by Honeywell’s August 20, 2018 response to the SEC, Adamczyk and
Szlosek were deeply involved in the accounting for and controls over the Bendix
asbestos-related liability. These controls, according to Honeywell, were designed to
ignore potential liability outside of a five-year period into the future and, therefore,



                                          43
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 44 of 87 PageID: 44




violated generally accepted accounting principles. Accordingly, Adamczyk’s and
Szlosek’s certifications were knowingly false at the time they were signed.
      126. The omissions and/or misrepresentations in the 2017 10-K were
material because the true facts would have altered the total mix of information
available to investors when deciding to purchase Honeywell stock.
                             April 20, 2018 Form 10-Q
      127. On April 20, 2018, Honeywell filed a quarterly report on Form 10-Q
with the SEC, announcing the company’s financial and operating results for the first
quarter of 2018 (the “Q1’18 10-Q”). Jennifer H. Mak signed the Q1’18 10-Q on
behalf of Honeywell.
      128. The Q1’18 10-Q contained a series of “Notes” to its consolidated
financial statements. Note 14, titled “Commitments and Contingencies,” discussed
the company’s asbestos-related liabilities. Within Note 14, Honeywell represented
that its total Bendix asbestos-related liability was as of December 31, 2017 was $616
million and as of March 31, 2018 was $615 million. This representation was false
and materially misleading because Honeywell’s true Bendix asbestos-related
liability as of December 31, 2017 was $1.703 billion, nearly three times more than
the amount represented.
      129. The representation was also false and materially misleading because it
stated that Honeywell was complying with generally accepted accounting principles
and various accounting standards, namely ASC 450, in calculating this figure. It was
not. Honeywell was, in fact, not adhering to ASC 450 or, for that matter, industry
norms. Instead of estimating its Bendix asbestos-related liability to account for the
full term of the epidemiological studies, Honeywell was cutting off its estimates after
five years, thus disregarding any potential for liability from that point forward.
Honeywell provided its Bendix asbestos-related liability estimate without any



                                          44
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 45 of 87 PageID: 45




warning that the estimate was unsupported by, contrary to, and in violation of
applicable accounting standards.
      130. Within Note 14, Honeywell also provided investors with a description
of its method for determining the company’s Bendix asbestos-related liability. In
pertinent part, the Q1’18 10-Q stated:

            Our consolidated financial statements reflect an estimated
            liability for resolution of pending (claims actually filed as
            of the financial statement date) and future Bendix-related
            asbestos claims. We have valued Bendix pending and
            future claims using average resolution values for the
            previous five years. We update the resolution values used
            to estimate the cost of Bendix pending and future claims
            during the fourth quarter each year.

            The liability for future claims represents the estimated
            value of future asbestos related bodily injury claims
            expected to be asserted against Bendix over the next five
            years. Such estimated cost of future Bendix-related
            asbestos claims is based on historic claims filing
            experience and dismissal rates, disease classifications, and
            resolution values in the tort system for the previous five
            years. In light of the uncertainties inherent in making
            long-term projections, as well as certain factors unique
            to friction product asbestos claims, we do not believe that
            we have a reasonable basis for estimating asbestos
            claims beyond the next five years. The methodology used
            to estimate the liability for future claims is similar to that
            used to estimate the liability for future NARCO-related
            asbestos claims.

      131. This statement was materially false and misleading. Honeywell knew
that it was able to “estimat[e] asbestos claims beyond the next five years,” but
intentionally decided not to do so. After the SEC’s Division of Corporation Finance
sent Honeywell its August 14, 2018 letter, Honeywell quickly changed its



                                         45
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 46 of 87 PageID: 46




accounting methods to conform with ACS 450 and began estimating its Bendix
asbestos-related liability to account for the full term of the epidemiological studies.
Thus, Honeywell, Adamczyk, and Szlosek lied when they told investors that the
company did not have the ability to estimate Bendix-related liabilities for a period
greater than five years in the future.
      132. In connection with Honeywell’s Q1’18 10-Q, Defendants Adamczyk
and Szlosek each certified pursuant to SOX that they reviewed the Q1’18 10-Q.
Specifically, Adamczyk and Szlosek each certified that:

             1. I have reviewed this Quarterly Report on Form 10-Q of
                Honeywell International Inc.;

             2. Based on my knowledge, this report does not contain
                any untrue statement of a material fact or omit to state
                a material fact necessary to make the statements
                made, in light of the circumstances under which such
                statements were made, not misleading with respect to
                the period covered by this report;

             3. Based on my knowledge, the financial statements, and
                other financial information included in this report,
                fairly present in all material respects the financial
                condition, results of operations and cash flows of the
                registrant as of, and for, the periods presented in this
                report;

             4. The registrant’s other certifying officer and I are
                responsible for establishing and maintaining disclosure
                controls and procedures (as defined in Exchange Act
                Rules 13a-15(e) and 15d-15(e)) and internal control
                over financial reporting (as defined in Exchange Act
                Rules 13a-15(f) and 15d-15(f)) for the registrant and
                have:




                                          46
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 47 of 87 PageID: 47



             a) designed such disclosure controls and procedures, or
                caused such disclosure controls and procedures to be
                designed under our supervision, to ensure that
                material information relating to the registrant,
                including its consolidated subsidiaries, is made
                known to us by others within those entities,
                particularly during the period in which this report is
                being prepared;

             b) designed such internal control over financial
                reporting, or caused such internal control over
                financial reporting to be designed under our
                supervision, to provide reasonable assurance
                regarding the reliability of financial reporting and
                the preparation of financial statements for external
                purposes in accordance with generally accepted
                accounting principles;

             c) evaluated the effectiveness of the registrant’s
                disclosure controls and procedures and presented in
                this report our conclusions about the effectiveness of
                the disclosure controls and procedures, as of the end
                of the period covered by this report based on such
                evaluation; and

             d) disclosed in this report any change in the registrant’s
                internal control over financial reporting that occurred
                during the registrant’s most recent fiscal quarter (the
                registrant’s fourth fiscal quarter in the case of an
                annual report) that has materially affected, or is
                reasonably likely to materially affect, the registrant’s
                internal control over financial reporting;

            5. The registrant’s other certifying officer and I have
               disclosed, based on our most recent evaluation of
               internal control over financial reporting, to the
               registrant’s auditors and the audit committee of the



                                        47
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 48 of 87 PageID: 48



                registrant’s board of directors (or persons performing
                the equivalent functions):

               a) all significant deficiencies and material weaknesses
                  in the design or operation of internal control over
                  financial reporting which are reasonably likely to
                  adversely affect the registrant’s ability to record,
                  process, summarize and report financial
                  information; and

               b) any fraud, whether or not material, that involves
                  management or other employees who have a
                  significant role in the registrant’s internal control
                  over financial reporting.

      133. Adamczyk’s and Szlosek’s certifications were false and/or materially
misleading because the Q1’18 10-Q in fact did not “fairly present in all material
respects the financial condition.” As alleged previously, Honeywell’s Bendix
asbestos-related liability was not $616 million, but instead nearly three times as
much, $1.703 billion, as of December 31, 2017. Moreover, contrary to Adamczyk’s
and Szlosek’s claims in the certifications that they had “designed such internal
control over financial reporting . . . to provide reasonable assurance regarding the
reliability of financial reporting,” they developed controls that systematically
manipulated the company’s accounting for Bendix asbestos-related liability. As
confirmed by Honeywell’s August 20, 2018 response to the SEC, Adamczyk and
Szlosek were deeply involved in the accounting for and controls over the Bendix
asbestos-related liability. These controls, according to Honeywell, were designed to
ignore potential liability outside of a five-year period into the future and, therefore,
violated generally accepted accounting principles. Accordingly, Adamczyk’s and
Szlosek’s certifications were knowingly false at the time they were signed.




                                          48
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 49 of 87 PageID: 49




      134. The omissions and/or misrepresentations in the Q1’18 10-Q were
material because the true facts would have altered the total mix of information
available to investors when deciding to purchase Honeywell stock.
                              July 20, 2018 Form 10-Q
      135. On July 20, 2018, Honeywell filed a quarterly report on Form 10-Q
with the SEC, announcing the company’s financial and operating results for the
second quarter of 2018 (the “Q2’18 10-Q”). John J. Tus signed the Q2’18 10-Q on
behalf of Honeywell.
      136. The Q2’18 10-Q contained a series of “Notes” to its consolidated
financial statements. Note 15, titled “Commitments and Contingencies,” discussed
the company’s asbestos-related liabilities. Within Note 15, Honeywell represented
that its total Bendix asbestos-related liability was as of December 31, 2017 was $616
million and as of June 30, 2018 was $610 million. This representation was false and
materially misleading because Honeywell’s true Bendix asbestos-related liability as
of December 31, 2017 was $1.703 billion, nearly three times more than the amount
represented.
      137. The representation was also false and materially misleading because it
stated that Honeywell was complying with generally accepted accounting principles
and various accounting standards, namely ASC 450, in calculating this figure. It was
not. Honeywell was, in fact, not adhering to ASC 450 or, for that matter, industry
norms. Instead of estimating its Bendix asbestos-related liability to account for the
full term of the epidemiological studies, Honeywell was cutting off its estimates after
five years, thus disregarding any potential for liability from that point forward.
Honeywell provided its Bendix asbestos-related liability estimate without any
warning that the estimate was unsupported by, contrary to, and in violation of
applicable accounting standards.



                                          49
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 50 of 87 PageID: 50




      138. Within Note 15, Honeywell also provided investors with a description
of its method for determining the company’s Bendix asbestos-related liability. In
pertinent part, the Q1’18 10-Q stated:

             Our consolidated financial statements reflect an estimated
             liability for resolution of pending (claims actually filed as
             of the financial statement date) and future Bendix-related
             asbestos claims. We have valued Bendix pending and
             future claims using average resolution values for the
             previous five years. We update the resolution values used
             to estimate the cost of Bendix pending and future claims
             during the fourth quarter each year.

             The liability for future claims represents the estimated
             value of future asbestos related bodily injury claims
             expected to be asserted against Bendix over the next five
             years. Such estimated cost of future Bendix-related
             asbestos claims is based on historic claims filing
             experience and dismissal rates, disease classifications, and
             resolution values in the tort system for the previous five
             years. In light of the uncertainties inherent in making
             long-term projections, as well as certain factors unique
             to friction product asbestos claims, we do not believe that
             we have a reasonable basis for estimating asbestos
             claims beyond the next five years. The methodology used
             to estimate the liability for future claims is similar to that
             used to estimate the liability for future NARCO-related
             asbestos claims.

      139. This statement was materially false and misleading. Honeywell knew
that it was able to “estimat[e] asbestos claims beyond the next five years,” but
intentionally decided not to do so. After the SEC’s Division of Corporation Finance
sent Honeywell its August 14, 2018 letter, Honeywell quickly changed its
accounting methods to conform with ACS 450 and began estimating its Bendix
asbestos-related liability to account for the full term of the epidemiological studies.



                                          50
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 51 of 87 PageID: 51




Thus, Honeywell, Adamczyk, and Szlosek lied when they told investors that the
company did not have the ability to estimate Bendix-related liabilities for a period
greater than five years in the future.
      140. In connection with Honeywell’s Q2’18 10-Q, Defendants Adamczyk
and Szlosek each certified pursuant to SOX that they reviewed the Q2’18 10-Q.
Specifically, Adamczyk and Szlosek each certified that:

             1. I have reviewed this Quarterly Report on Form 10-Q of
                Honeywell International Inc.;

             2. Based on my knowledge, this report does not contain
                any untrue statement of a material fact or omit to state
                a material fact necessary to make the statements
                made, in light of the circumstances under which such
                statements were made, not misleading with respect to
                the period covered by this report;

             3. Based on my knowledge, the financial statements, and
                other financial information included in this report,
                fairly present in all material respects the financial
                condition, results of operations and cash flows of the
                registrant as of, and for, the periods presented in this
                report;

             4. The registrant’s other certifying officer and I are
                responsible for establishing and maintaining disclosure
                controls and procedures (as defined in Exchange Act
                Rules 13a-15(e) and 15d-15(e)) and internal control
                over financial reporting (as defined in Exchange Act
                Rules 13a-15(f) and 15d-15(f)) for the registrant and
                have:

               a) designed such disclosure controls and procedures, or
                  caused such disclosure controls and procedures to be
                  designed under our supervision, to ensure that
                  material information relating to the registrant,


                                         51
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 52 of 87 PageID: 52



                including its consolidated subsidiaries, is made
                known to us by others within those entities,
                particularly during the period in which this report is
                being prepared;

             b) designed such internal control over financial
                reporting, or caused such internal control over
                financial reporting to be designed under our
                supervision, to provide reasonable assurance
                regarding the reliability of financial reporting and
                the preparation of financial statements for external
                purposes in accordance with generally accepted
                accounting principles;

             c) evaluated the effectiveness of the registrant’s
                disclosure controls and procedures and presented in
                this report our conclusions about the effectiveness of
                the disclosure controls and procedures, as of the end
                of the period covered by this report based on such
                evaluation; and

             d) disclosed in this report any change in the registrant’s
                internal control over financial reporting that occurred
                during the registrant’s most recent fiscal quarter (the
                registrant’s fourth fiscal quarter in the case of an
                annual report) that has materially affected, or is
                reasonably likely to materially affect, the registrant’s
                internal control over financial reporting;

            5. The registrant’s other certifying officer and I have
               disclosed, based on our most recent evaluation of
               internal control over financial reporting, to the
               registrant’s auditors and the audit committee of the
               registrant’s board of directors (or persons performing
               the equivalent functions):

             a) all significant deficiencies and material weaknesses
                in the design or operation of internal control over


                                        52
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 53 of 87 PageID: 53




                  financial reporting which are reasonably likely to
                  adversely affect the registrant’s ability to record,
                  process, summarize and report financial
                  information; and

               b) any fraud, whether or not material, that involves
                  management or other employees who have a
                  significant role in the registrant’s internal control
                  over financial reporting.

      141. Adamczyk’s and Szlosek’s certifications were false and/or materially
misleading because the Q2’18 10-Q in fact did not “fairly present in all material
respects the financial condition.” As alleged previously, Honeywell’s Bendix
asbestos-related liability was not $616 million, but instead nearly three times as
much, $1.703 billion, as of December 31, 2017. Moreover, contrary to Adamczyk’s
and Szlosek’s claims in the certifications that they had “designed such internal
control over financial reporting . . . to provide reasonable assurance regarding the
reliability of financial reporting,” they developed controls that systematically
manipulated the company’s accounting for Bendix asbestos-related liability. As
confirmed by Honeywell’s August 20, 2018 response to the SEC, Adamczyk and
Szlosek were deeply involved in the accounting for and controls over the Bendix
asbestos-related liability. These controls, according to Honeywell, were designed to
ignore potential liability outside of a five-year period into the future and, therefore,
violated generally accepted accounting principles. Accordingly, Adamczyk’s and
Szlosek’s certifications were knowingly false at the time they were signed.
      142. Honeywell’s representation concerning its Bendix asbestos-related
liability, description of its method for determining the company’s Bendix asbestos-
related liability, and certifications pursuant to SOX (as identified in the immediately
preceding paragraphs) were also materially misleading because they contradicted
and omitted the directions Honeywell had received from the SEC Division of


                                          53
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 54 of 87 PageID: 54




Corporation Finance on May 24, 2018 and June 21, 2018. In correspondence written
to Su Ping Lu, Honeywell’s Assistant General Counsel and Assistant Corporate
Secretary who was also acting as director for Garrett pre-spin off, the SEC stated
that Honeywell’s accounting for Bendix asbestos-related liabilities did not comply
with GAAP and, in particular, ASC 450. In pertinent part, the SEC wrote “we do not
believe there is a conceptual basis for limiting an ASC 450 assessment to a certain
time horizon. We believe your ASC 450 assessment should consider all claims
without limitation to a specific time period.” Honeywell’s responses to the
correspondence from the SEC confirm that it knew that the company had not been
complying with ASC 450 and that it had not provided investors with a complete and
accurate description of its Bendix asbestos-related liabilities (despite its ability and
requirement to do so).
      143. The Q2’18 10-Q was also materially misleading because it omitted
and/or concealed that Honeywell had received correspondence from the SEC’s
Division of Corporation Finance requiring the company to explain or restate its
Bendix asbestos-related liabilities and/or that the SEC was contemplating an
investigation or legal proceeding.
      144. Pursuant to Item 103 of Regulation S-K (17 CFR § 229.103),
Honeywell was required to describe “material pending legal proceedings, other than
ordinary routine litigation incidental to the business, to which [it] or any of its
subsidiaries [was] a party or of which any of their property is the subject.” Item 103
requires disclosure of “the name of the court or agency in which the proceedings are
pending, the date instituted, the principal parties thereto, a description of the factual
basis alleged to underlie the proceeding and the relief sought.” Item 303 also requires
companies to “[i]nclude similar information as to any such proceedings known to be
contemplated by governmental authorities.”



                                           54
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 55 of 87 PageID: 55




      145.   The correspondence by and between Honeywell and the SEC prior to
the Q2’18 10-Q demonstrates that the SEC was contemplating a proceeding against
Honeywell. Therefore, pursuant to Item 103 and because of the materiality of the
information required to be disclosed under Item 103, Honeywell’s Q2’18 10-Q was
materially misleading.
      146. The omissions and/or misrepresentations in the Q2’18 10-Q were
material because the true facts would have altered the total mix of information
available to investors when deciding to purchase Honeywell stock.
I.    The Truth Emerges Through Partial Corrective Disclosures.
                             August 23, 2018 Form 8-K
      147. On August 23, 2018, Honeywell issued a press release, which was
attached as Exhibit 99 to a Form 8-K filed with the SEC that same day. Honeywell
disclosed that it was required to revise its method for estimating its liability for
unasserted Bendix asbestos-related claims by considering the epidemiological
projections through 2059 of future incidence of Bendix asbestos-related disease.
      148. The August 23, 2018 Form 8-K states in pertinent part:

             During the course of the Securities and Exchange
             Commission (SEC) review of the Form 10 filing for the
             planned spin-off of its Transportation Systems business,
             Garrett Motion Inc. (“Garrett”), Honeywell International
             Inc. (“Honeywell”, the “Company” or “We”) has been
             engaged in discussions with the staff of the SEC (the
             “Staff”) regarding Garrett’s accounting for its liability for
             unasserted Bendix-related asbestos claims and, in
             conjunction therewith, reviewed the accounting treatment
             of its legacy Bendix asbestos liabilities. The Staff’s
             comments related to Garrett’s accounting in this area are
             also applicable to Honeywell’s historical financial
             statements.




                                          55
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 56 of 87 PageID: 56



              Following these discussions, the Company revised its
              accounting related to the time period associated with the
              determination of appropriate accruals for the legacy
              Bendix asbestos-related liability for unasserted claims in
              accordance with Accounting Standards Codification
              450, Contingencies (“ASC 450”). The prior accounting
              treatment, disclosed in our footnotes to our historical
              financial statements, applied a five-year time horizon; the
              revised treatment reflects the full term of epidemiological
              projections through 2059. The change was made in
              consideration of a number of factors, including the
              subjective nature of applying a five-year or any other
              fixed time horizon when estimating liability for
              unasserted claims, recent changes by several other
              registrants to accrue for unasserted asbestos claims over
              the full term of the epidemiological projections and the
              desire to facilitate comparability among Honeywell,
              Garrett and their respective peers.

              Our consolidated balance sheets, consolidated statements
              of operations, consolidated statements of comprehensive
              income, consolidated statements of shareholders’ equity,
              and consolidated statements of cash flows relative to prior
              periods will be immaterially revised to correct the
              Company’s application of ASC 450 with respect to
              Bendix-related asbestos liabilities.
       149. Attached to the August 23, 2018 Form 8-K as Exhibit 99, Honeywell
attached restated financial statements indicating an additional $1.083 billion in
asbestos-related liabilities.
       150. The August 23, 2018 Form 8-K Exhibit 99 states:

              Asbestos Matters

              The Company has revised its method for reasonably
              estimating its liability for unasserted Bendix asbestos-
              related claims by considering the epidemiological
              projections through 2059 of future incidence of Bendix
              asbestos-related disease. Using this method, the


                                          56
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 57 of 87 PageID: 57




             Company’s Bendix asbestos-related liability is estimated
             to be $1,693 million as of June 30, 2018. This is $1,083
             million higher than the Company’s prior estimation which
             applied a five-year horizon when estimating the liability
             for unasserted Bendix asbestos-related claims. The Bendix
             asbestos-related insurance assets are estimated to be $187
             million as of June 30, 2018, which is $65 million higher
             than the Company’s prior estimate.
      151. As a result, the company’s prior reported financials underestimated its
asbestos-related liability attributable to Bendix by over $1 billion. Additionally,
Honeywell disclosed that net income attributable to Honeywell for 2017 was
actually $1.545 billion, not the previously reported $1.655 billion.
      152. The above information partially revealed that: (1) Honeywell had been
improperly accounting for Bendix’s asbestos-related liabilities; (2) Honeywell’s true
Bendix asbestos-related liability was significantly greater than previously
represented; (3) that Honeywell could in fact estimate Bendix asbestos-related
liability for periods greater than five years in the future, contrary to what Honeywell
told investors previously; (4) that Honeywell’s previous accounting methodology
was contrary to, and in violation of, ASC 450; and (5) that Honeywell’s internal
controls over financial accounting and public disclosures were not designed and/or
working properly, as claimed by Adamczyk and Szlosek in their certifications
pursuant to the Sarbanes-Oxley Act of 2002.
      153. Despite the disclosures in the August 23, 2018 Form 8-K, Honeywell
continued to conceal the truth from investors. Neither the Form 8-K nor the
accompanying exhibit fully disclosed: (1) management’s involvement in and
responsibility for estimating Bendix asbestos-related liabilities; (2) that the
accounting process and controls for estimating Bendix asbestos-related liabilities
involved an intentional decision to ignore liabilities potentially arising more than
five years into the future; or (3) that Defendants knew that the accounting process



                                          57
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 58 of 87 PageID: 58




used for estimating Bendix asbestos-related liabilities was in violation of ASC 450,
generally accepted accounting principles, and industry norms. Moreover, Honeywell
did not disclose, but instead concealed, that its decision to change its accounting
processes for Bendix liabilities was brought about by communication with the SEC’s
Division of Corporation Finance, i.e., the August 14 and 20, 2018 correspondence.
                            October 10, 2018 Form 8-K
      154. On October 10, 2018, the SEC made public correspondence between
the company and its Division of Corporation Finance dated August 14 and 20, 2018.
Although released to the public on October 10, 2018, it appeared retroactively on
the SEC’s website and, consequently, below several more recent filings from
Honeywell. In its letter dated August 14, 2018, the SEC stated in pertinent part:

             Form 10-K for Fiscal Year Ended December 31, 2017
             Note 19. Commitments and Contingencies
             Asbestos Matters, page 69

             1. We note that you estimate your Bendix and NARCO
             asbestos related liabilities for future claims based on
             specific time periods subsequent to your balance sheet
             date. Please explain why you use different time periods for
             estimating the liabilities for future asbestos claims for your
             Bendix products asbestos liability and your NARCO-
             related asbestos liability. In your response, also please
             provide us with an analysis that explains your facts and
             circumstances as well as your basis under ASC 450 to use
             those specific future time periods. To the extent you
             determine that the specific future time periods used were
             incorrect, please provide us with a materiality analysis and
             your assessment of whether there was a material weakness
             in internal controls over financial reporting.

             We remind you that the company and its management are
             responsible for the accuracy and adequacy of their



                                          58
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 59 of 87 PageID: 59



             disclosures, notwithstanding any review, comments,
             action or absence of action by the staff.
      155. On August 20, 2018, John Tus, Honeywell’s Vice President and
Controller, responded to the SEC via letter, stating in pertinent part:

             We have used different methodologies for estimating
             asbestos-related liabilities for Bendix and for the NARCO
             Trust due to the significant distinctions in claims data and
             histories between the two sets of asbestos-related
             liabilities. Due to the inherent complexities of modeling
             numerous layers of uncertain inputs, Honeywell continues
             to believe that it is critical to retain outside asbestos
             liability valuation expertise to support our preparation of
             liability estimates. The fundamental difference between
             estimating liability for Bendix and the NARCO Trust is
             the availability of a robust quantity and quality of
             information (or in the NARCO Trust case, the lack
             thereof) that has been available for us to use when
             attempting to make reasonable estimates of our contingent
             liability. This is critical to understanding why we have
             used different methods to determine our reasonable
             estimates, for ASC 450-20 purposes, of our Bendix-related
             asbestos      and    NARCO         Trust-related      asbestos
             liabilities. We outline below the facts and circumstances
             behind each of Bendix and the NARCO Trust to clearly
             differentiate the two and to explain why we have handled
             the accounting estimates in two different ways. As
             described in more detail below and in the Appendices
             hereto, we are proposing to change our accounting
             treatment for Bendix asbestos-related liabilities to a
             terminal value time horizon. We also discuss our
             materiality analysis related to that revision and our
             conclusion that the revision we intend to make does not
             indicate a material weakness in our internal control over
             financial reporting. For NARCO Trust asbestos-related
             liabilities, we believe based on the absence of reliable
             claims data that our current projection of liability is correct
             as it is the best available estimate and have described in



                                           59
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 60 of 87 PageID: 60



            detail our process and position based on the available
            facts.
                                   *      *      *
            For Bendix, we believe that the accrual after the change to
            a terminal value horizon is appropriate as it is probable and
            reasonably estimable given the quality and quantity of
            reliable claims data in the tort system.
                                   *      *      *
            Bendix

            Upon thorough consideration of the Staff’s comments in
            its review of the Form 10 submitted to the Staff in
            connection with the proposed spin-off of Garrett Motion
            Inc. and of the application of ASC 450, Honeywell
            determined that we had not appropriately applied the
            provisions of ASC 450 when measuring asbestos
            liabilities related to unasserted Bendix claims.
            Specifically, we concluded that the appropriate
            application of ASC 450-20 with respect to unasserted
            Bendix-related asbestos claims is to reflect the full term of
            the epidemiological projections in the measurement of
            such liability. The Company intends to revise its historical
            consolidated financial statements in future filings to reflect
            the inclusion of the full term of the epidemiological
            projections (through 2059) in its measurement of liability
            for unasserted Bendix-related asbestos claims.

            It is important to note that, unlike the NARCO Trust,
            Bendix claims have been addressed through the tort
            system since the mid-1970s, creating a body of historical
            claims information on which to rely when estimating a
            future projection of liability. Each year, we have a
            substantial body of real-time data of claims asserted,
            dismissal rates and resolution values that is more than
            sufficiently robust to support reliable estimates. The
            robustness of this data supported our conclusion that
            application of the claims data to the full term of the
            epidemiological projections yields a probable and
            reasonably estimable projection of liability under ASC
            450.


                                         60
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 61 of 87 PageID: 61




         156. The above statements revealed to the market that Honeywell’s
accounting for Bendix asbestos-related liabilities was false. Specifically, this
revealed that Honeywell did in fact have data to support accounting for the full term,
not just a five year horizon.
         157. Incorporated to Honeywell’s letter to the SEC was Appendix A that
contained additional disclosures relating to Honeywell’s prior improper accounting.
Appendix A states in pertinent part:

               Additionally,     management      has     evaluated     the
               circumstances around the Bendix asbestos liability error
               detailed above to determine whether it is an indicator of a
               material weakness in financial reporting controls. Based
               on the quantitative and qualitative considerations
               discussed below we concluded we have a significant
               deficiency and not a material weakness in internal
               controls over financial reporting related to our
               determination of the time horizon for the Bendix-related
               asbestos liability. Therefore, we did not alter our
               conclusion as to the effectiveness of internal control over
               financial reporting as of December 31, 2017, from those
               disclosed within our December 31, 2017 Annual Report
               on Form 10-K.
         158. This revealed to the market that Honeywell had a significant deficiency
it its internal controls over financial reporting and as a result, the accounting for
Bendix asbestos-related liabilities, as well as Defendants SOX certifications were
false.
         159. Appendix A continued, discussing the accounting error and the effects
it had on net income and comprehensive income, stating:

             Under the iron curtain method, the effects of a cumulative
              correction on the Company’s projected 2018 income
              statement, however, would be material. For instance, the
              impact of correcting the error in 2018 would be a charge
              of (i) $1,018 million to income before taxes, and (ii) $770

                                           61
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 62 of 87 PageID: 62



            million to net income. This would represent a greater than
            10% impact on both of the forecasted 2018 amounts.
            Accordingly, we have concluded that the error cannot be
            corrected through the 2018 income statement and must,
            therefore be corrected via a revision of prior periods
           In order to assess whether the revision for this error
            represents a material restatement or immaterial
            restatement (i.e. revision), we utilized the rollover method
            to quantify the amount by which each affected income
            statement and statement of cash flows in the last five years
            was actually misstated, and quarterly periods for the latest
            two years. Additionally, as part of this analysis, we
            calculated the cumulative effect of the uncorrected error
            on the balance sheets at the end of each such period. The
            rollover method analysis indicates that the restatement is
            not quantitatively material because the effects of the error
            on the misstated income statements, statements of cash
            flows and balance sheets of those prior periods is less than
            5% of all key metrics in each period, with the exception
            of net income (-6.5%) and comprehensive income (-
            5.0%) for the year ended December 31, 2017. This was
            primarily due to an increase in the Company’s tax
            provision as a result of US Tax Reform enacted in
            December 2017. The impact of US Tax Reform was
            considered unusual and infrequent in nature, and
            furthermore, the Company has disclosed the effects of tax
            reform through its earnings releases and periodic financial
            statements. Excluding the impact of US Tax Reform, the
            impact of the error on our 2017 net income is $27 million
            or 0.5%. This error also had no overall impact on cash
            flows from operations.
      160. This statement revealed to the market that Honeywell would have to
issue a restatement for Bendix asbestos-related liabilities, and the negative affect it
would have on net income and comprehensive income. This revealed that the prior
numbers relating to Bendix’s asbestos-related liabilities and net income
disseminated by Honeywell were in fact, false.



                                          62
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 63 of 87 PageID: 63




       161. Appendix A then discussed exactly how long Honeywell could estimate
it liabilities for, and the factors used to decide to correct the error.

              As indicated previously, in August 2018, management
              concluded it should adjust the Bendix asbestos liability
              to reflect the full term of the epidemiological projections
              through 2059, and therefore, determined that it had
              historically incorrectly applied the provisions of ASC
              450, Contingencies, in measuring its Bendix asbestos
              liability related to unasserted claims. This error, and the
              related control deficiency, were identified during the
              course of the SEC Staff’s review of the Form 10 filing
              related to Garrett Motion Inc.

              Our conclusion to adjust the time horizon of the Bendix
              liability was made after (i) reevaluating the highly
              subjective nature of the use of a five-year horizon (when
              various horizon periods could also be used), (ii) noting the
              recent change by numerous companies to accrue for
              unasserted claims over the full term of the
              epidemiological studies (again because of such time
              horizon subjectivity), and (iii) concluding that such an
              adjustment would facilitate comparability between
              Honeywell, Garrett Motion Inc., and the companies’
              respective peers. Therefore, with the assistance of an
              external specialist, and utilizing a model with actuarial
              inputs, Honeywell has and will continue in the future to
              consider the full term of epidemiological projections of
              future incidents of asbestos-related disease to estimate its
              probable and reasonably estimable Bendix asbestos-
              related liability.
       162. This statement revealed to the market that Honeywell in fact should
have been recording Bendix’s asbestos-related liabilities out to 2059, not just a five
year horizon as it had done historically. This showed that Honeywell’s prior
statement that Honeywell did not have a reasonable basis for estimating asbestos
claims beyond the next five years, was actually false.


                                            63
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 64 of 87 PageID: 64




      163. Appendix A also identified the control that was deficient and the root
cause for the deficiency. Specifically, Appendix A states:

            Control Identified

            The error that was identified is an indication that a
            deficiency existed in the operation of an existing internal
            control since there was a failure to properly apply the key
            provisions of the control in establishing an estimate of
            unasserted Bendix asbestos claims liability related to the
            time horizon for which these claims would be asserted.

            As noted in the summary of the accounting process for
            unasserted claims above, we use a third-party specialist to
            assist in assessing the required Bendix unasserted claims
            liability. The Company has designed a relevant internal
            control over that process. We identified an operating
            effectiveness deficiency related to that internal control
            activity. The specific control activity is the “Bendix
            Reserves True-up” control, which states that
            “…Honeywell’s third-party service provider calculates
            the average resolution values on which Honeywell bases
            its estimates of the total liability associated with its current
            and future Bendix asbestos claims. The year-end reserve
            is updated based on the new average resolution values and
            is approved by Management.” This key control is specific
            to Bendix-related asbestos reserves where, on an annual
            basis, the Bendix-related asbestos reserves are adjusted to
            properly reflect current year estimates regarding both
            resolution values and estimated future claimants based on
            anticipated changes in the population of claims.
            Management reviews the specialist report for
            reasonableness of the unasserted claims liability and any
            increase/decrease from the prior year, and discusses with
            the specialist the significant actuarial inputs and reasons
            for the increase/decrease. Outside legal counsel
            specializing in asbestos related claims is also included in
            those discussions. Management has historically, as part of
            this process, held discussions with the specialist regarding


                                          64
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 65 of 87 PageID: 65



             the time horizon used for the estimation of the future
             unasserted claims. Management approves any adjustment
             to the unasserted claims liability amount based on this
             analysis and records the appropriate adjustment to the
             general ledger.
                                  *     *      *
             Nature and Root Cause

             . . . However, in connection with the performance of this
             control, the Company inappropriately relied on limited
             objective and verifiable data to justify its use of a five-
             year horizon. The Company had obtained and used the
             data to properly value a liability, but made the incorrect
             judgment based on what the data would have otherwise
             indicated had it not truncated the liability at a five-year
             horizon. The Company did not consider or use all
             available evidence to evaluate whether they should apply
             the full term or any other time horizon of epidemiological
             projections to the liability that might have been more
             appropriate than a five-year time horizon based on that
             evidence.
      164. The above information revealed the extent of the control weakness and
the fact that Honeywell ignored information when determining the horizon for
Bendix’s asbestos-related liabilities. This showed that the prior statements that
Honeywell did not have a reasonable basis for estimating asbestos claims beyond
the next five years, as well as Defendants’ SOX certification were actually false.
      165. Appendix A also informed investors that Honeywell had the
information needed to determine the deficiency at an earlier point. Specifically,
Appendix A states:

             We concluded it was appropriate to revise prior periods
             when correcting the error under SAB 99. This
             consideration implies that there was information
             available that should have caused us to modify the time
             horizon used for the Bendix unasserted claims liability at



                                         65
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 66 of 87 PageID: 66



             an earlier point. The specific time horizon is subjective in
             nature given the assessment of all available information.

      166. This statement again revealed to the market that the error was so severe
that it would result in a restatement. This revealed that the prior numbers relating to
Bendix’s asbestos-related liabilities and net income disseminated by Honeywell
were in fact, false.
      167. This also told investors that Honeywell had the information to find the
error well before Honeywell decided to review or disclose it. This shows the extent
of Honeywell’s internal weakness, and that its previous SOX certification were false.
      168. Appendix A also determined that Defendants prior SOX certifications
were materially false. Specifically, Appendix A states:

             SOX 404 Assessment Conclusion

             Based on the considerations above, we concluded that
             there was not a material weakness in internal control.
             However, we determined that the deficiency is important
             enough to merit the attention of those responsible for
             oversight of the Company’s financial reporting and
             internal controls, and therefore Management concluded
             that a significant deficiency in internal controls over
             financial reporting existed. Specifically, the identified
             Bendix asbestos control did not operate effectively
             because the Company inappropriately relied on limited
             objective and verifiable data to justify its use of a five-year
             horizon. We did not consider all available evidence to
             evaluate whether we should apply the full term of the
             epidemiological studies. The Company focused too
             heavily on the emerging science and studies that indicated
             the nature and application of the asbestos used at Bendix
             does not cause disease, and on evidence of improvements
             in the tort system with regards to resolution of asbestos
             claims.




                                           66
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 67 of 87 PageID: 67




      169. This correspondence revealed to the market that Honeywell’s previous
SOX certifications were in fact false due to a significant deficiency internal controls
over financial reporting.
      170. Despite the admissions and revelations contained in Honeywell’s
August 20, 2018 correspondence with the SEC, it still misled investors by attempting
to portray Honeywell’s conduct in a nonculpable light. Moreover, given the manner
in which the correspondence was released, many investors were unaware of
Defendants’ admissions or that it had engaged in an intentional violation of generally
accepted accounting standards when providing the public with estimates of its
Bendix asbestos-related liability.
                            October 19, 2018 Form 10-Q
      171. The full extent of Honeywell’s improper accounting for its asbestos
liability attributable to Bendix was revealed on October 19, 2018, when Honeywell
issued a press release announcing its third quarter 2018 earnings, which was also
attached as Exhibit 99 to Form 8-K, and filed its quarterly report with the SEC for
the quarter ended September 30, 2018.
      172. In the Q3’18 10-Q, Honeywell disclosed the following:

             In the third quarter of 2018, the Company revised its
             accounting to correct the time period associated with the
             determination of appropriate accruals for the legacy
             Bendix asbestos-related liability for unasserted claims.
             The prior accounting treatment applied a five-year time
             horizon; the revised treatment reflects the full term of
             epidemiological projections through 2059. Previously
             issued financial statements have been revised for this
             correction with the following effects: The Company’s
             revised estimated asbestos-related liabilities are now
             $2,610 million as of December 31, 2017, which is $1,087
             million higher than the Company’s prior estimate. The
             Company’s Insurance recoveries for asbestos-related


                                          67
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 68 of 87 PageID: 68



              liabilities are estimated to be $503 million as of December
              31, 2017, which is $68 million higher than the Company’s
              prior estimate. As of December 31, 2017, the net deferred
              income taxes impact was $245 million, with a decrease to
              liabilities and increase to assets, and the cumulative impact
              on Retained earnings was a decrease of $774 million. For
              the three and nine months ended September 30, 2017, Cost
              of services sold increased $5 million and $2 million, Tax
              expense decreased $2 million and $0 million, and Net
              income decreased $3 million and $2 million.

              This revision followed the Securities and Exchange
              Commission (SEC) Division of Corporation Finance
              review of our Annual Report on Form 10-K for 2017,
              which included review of our prior accounting for liability
              for unasserted Bendix-related asbestos claims. On
              September 13, 2018, following completion of
              Corporation Finance’s review, the SEC Division of
              Enforcement advised that it has opened an investigation
              related to this matter. Honeywell intends to provide
              requested information and otherwise fully cooperate with
              the SEC staff.

       173. This revealed to the market the true extent of Honeywell’s accounting
errors, and the fact that Honeywell was under a formal investigation by the SEC in
connection with its accounting for asbestos liabilities. Whereas prior disclosures
claimed that Honeywell was justified in its accounting treatment for Bendix
asbestos-related liability, the fact that the SEC was investigating Honeywell for
exactly that matter cast significant doubt on the company’s prior statements. The
fact of the matter was that Honeywell had intentionally violated generally accepted
accounting principles and now, as a result, the SEC’s Division of Enforcement was
investigating it.
J.     Defendants Acted with Scienter.




                                           68
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 69 of 87 PageID: 69




      174. Honeywell intentionally used a five year horizon to estimate its Bendix
exposure, as admitted by Honeywell in the 2017 10-K. In pertinent part, Honeywell
explained that: “The liability for future claims represents the estimated value of
future asbestos-related bodily injury claims expected to be asserted against Bendix
over the next five years. Such estimated cost of future Bendix-related asbestos
claims is based on historic claims filing experience and dismissal rates, disease
classifications, and resolution values in the tort system for the previous five years.”
      175. Honeywell knew that using a five year horizon was unacceptable,
improper, and misleading. On August 14, 2018, the SEC’s Division of Corporation
Finance notified Honeywell that the company’s estimate for Bendix asbestos-related
liabilities was in violation of ASC 450. On August 20, 2018, John Tus, Honeywell’s
Vice President and Controller, responded to the SEC by agreeing with the SEC and
admitting that Honeywell had been improperly accounting for its Bendix exposure.
      176. In pertinent part, Tus acknowledged that ASC 450 was “the
authoritative accounting standard under U.S. GAAP concerning loss contingencies”
and that it required Honeywell to “accrue for a loss when that loss is both probable
and reasonably estimable (ASC 450-20-25-2).” Tus also acknowledged that
“Honeywell determined that [it] had not appropriately applied the provisions of ASC
450 when measuring asbestos liabilities related to unasserted Bendix claims.
Specifically, [it] concluded that the appropriate application of ASC 450-20 with
respect to unasserted Bendix-related asbestos claims is to reflect the full term of the
epidemiological projections in the measurement of such liability” and not, as it had
been doing, accounting for only a five year horizon.
      177. Tus’s letter included an appendix. In the appendix, Tus admitted that
Honeywell maintained a “control” during the Class Period that systematically
yielded a favorable Bendix exposure figure. The control, as explained by Tus,
“inappropriately relied on limited objective and verifiable data to justify its use of a

                                          69
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 70 of 87 PageID: 70




five-year horizon. The Company had obtained and used the data to properly value a
liability, but made the incorrect judgment based on what the data would have
otherwise indicated had it not truncated the liability at a five-year horizon. The
Company did not consider or use all available evidence to evaluate whether they
should apply the full term or any other time horizon of epidemiological projections
to the liability that might have been more appropriate than a five-year time horizon
based on that evidence.”
      178. Tus further confirmed that this control was developed and/or approved
by Honeywell’s “Management,” i.e., Adamczyk and Szlosek. In pertinent part, Tus
wrote that the Bendix reserves are “approved by Management” after “Management
reviews the specialist report for reasonableness of the unasserted claims liability and
any increase/decrease from the prior year, and discusses with the specialist the
significant actuarial inputs and reasons for the increase/decrease. Outside legal
counsel specializing in asbestos related claims is also included in those discussions.
Management has historically, as part of this process, held discussions with the
specialist regarding the time horizon used for the estimation of the future unasserted
claims. Management approves any adjustment to the unasserted claims liability
amount based on this analysis and records the appropriate adjustment to the general
ledger.”
      179. Further establishing scienter on the part of Honeywell, Adamczyk and
Szlosek is the fact that its accounting for Bendix liability was different from and at
odds with its accounting for other asbestos-related liability, namely the NARCO
asbestos liability. For NARCO, Honeywell estimated asbestos-related liability
across a 15-year timeline. Thus, despite the fact that Honeywell had less “real-time
data of claims asserted, dismissal rates and resolution values” than it had for Bendix,
Honeywell was still able to comply with ASC 450. Honeywell’s accounting for



                                          70
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 71 of 87 PageID: 71




NARCO, therefore, shows that the company knew how to comply with ASC 450 but
intentionally declined to do so.
      180. Honeywell’s decision to use a five year horizon was also at odds with
and contrary to industry practices, as evidenced by the accounting practices of other
companies with asbestos-related litigation exposure. Indeed, as stated in the
appendix to Honeywell’s August 20, 2018 response to the SEC, its “conclusion to
adjust the time horizon of the Bendix liability was made after (i) reevaluating the
highly subjective nature of the use of a five-year horizon (when various horizon
periods could also be used), [and] (ii) noting the recent change by numerous
companies to accrue for unasserted claims over the full term of the epidemiological
studies (again because of such time horizon subjectivity) . . . . The Company also
had conversations between management [Adamczyk and Szlosek], its third-party
specialists and outside counsel about what appeared to be a movement of companies
to extend out the time horizon.”
      181. For example, Dow Chemical Company had been estimating the
potential asbestos liability for its Union Carbide subsidiary for 15 year periods since
2002 and in 2016 began providing for potential future asbestos liability through to
2049. Similarly, Owens-Illinois, Inc., another company widely known for its
asbestos-related liability exposure, had been estimating its exposure by using an
annual rolling estimate over three-year periods. In May 2016, Owens-Illinois revised
its accounting estimates to reflect potential liability over an indefinite period of time
into the future. Owens-Illinois changed its accounting for asbestos-related liability
in response to direction from the SEC. In 2016, Crown Holdings, Inc. also changed
its accounting for asbestos related liabilities. Previously, Crown Holdings, Inc.
“estimated probable costs for claims through the year 2025.” However, beginning in
Crown Holdings, Inc. Form 10-K for year-end 2016, Crown Holdings began



                                           71
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 72 of 87 PageID: 72




accounting for asbestos-related liabilities “without limitation to a specified time
period.”
      182. In 2007, Ingersoll-Rand changed its accounting under ASC 450 for
asbestos-related liabilities from seven years into the future out until 2053, “the
period over which the Company has and is likely to resolve asbestos-related claims
against it in the future.” Further, since 2007, the 3M Company has projected its
asbestos-related liability out based on the amount of future projected claims for an
indefinite period of time into the future.
      183. Notwithstanding the above, Honeywell still used a five year horizon.
As a result, Honeywell was able to conceal over $1.1 billion of additional asbestos-
related exposure relating to Bendix alone. In turn, Honeywell was able to inflate its
net income by 6.5% and comprehensive income by 5% for the year ended December
31, 2017 (excluding Honeywell’s provision for tax reform in 2017).
      184. Adamczyk, as CEO, and Szlosek, as CFO, were responsible for all of
Honeywell’s actions, including its day-to-day affairs as well as the contents of the
quarterly and annual reports that Honeywell filed with the SEC. Therefore,
Adamczyk and Szlosek acted with scienter by causing Honeywell to make the
misleading Bendix disclosures.
      185. Proof of scienter on the part of Adamczyk and Szlosek is evident in the
fact that they signed certifications under the Sarbanes-Oxley Act of 2002 in
connection with Honeywell’s quarterly and annual reports. These certifications
represented that Adamczyk and Szlosek “certify, pursuant to 18 U.S.C. Section
1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: .
. . The information contained in the Report fairly presents, in all material respects,
the financial condition and results of operations of the Company.” This was not true
and, as established above, Adamczyk and Szlosek knew it.



                                             72
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 73 of 87 PageID: 73




      186. In particular, Adamczyk and Szlosek certified the accuracy of the
Q2’18 10-Q despite being aware that Honeywell was improperly accounting for its
Bendix asbestos-related liability. As stated in Honeywell’s August 20, 2018
response to the SEC, Honeywell was aware of “the error” pertaining to its liability
estimates “subsequent to the quarter ended June 30, 2018,” yet Adamczyk and
Szlosek certified the Q2’18 10-Q (dated July 20, 2018) notwithstanding.
      187. Moreover, during the course of the Class Period, Adamczyk and
Szlosek repeatedly attempted to conceal and/or cover up disclosures about the
company’s accounting scheme. On August 23, 2018, Honeywell timed its
announcement about the new Bendix liability numbers to coincide with a press
release detailing several developments within Honeywell, including the issuance of
Form 10’s relating to the company’s spin-offs of Garrett Motion Inc. and Resideo
Technologies, Inc. and an upward revision of full-year earnings-per-share guidance
by $0.05 per share (to $8.10-$8.20).
      188. Defendants’ strategy worked, as analysts and the market largely
ignored the news about the Bendix estimates and faulty internal controls. Indeed,
Deutsche Bank wrote on August 23, 2018, “[n]et/net, we viewed today’s news as
positive, and expect the stock to outperform modestly on the back of the guidance
raise and spin progress.” Likewise, RBC Capital Markets wrote on August 23, 2018,
that “the accounting revision [would] have an immaterial positive impact to its full
year 2018 adjusted EPS.”
      189. Defendants’ timing of the August 23, 2018 press release was not a
coincidence. Proof of this is evident in the fact that they employed similar tactics on
October 10, 2018. Despite the release of damning correspondence with the SEC,
Honeywell issued no press release and did not even mention the word “asbestos” in
an investor conference that it hosted that same day. Thus, once again, Honeywell



                                          73
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 74 of 87 PageID: 74




effectively concealed the truth about its accounting scheme in hopes that it would
remain hidden.
      190. Given the nature of the statements at hand and the falsity with which
they were made, Honeywell acted with corporate scienter. It is implausible that
Honeywell would have made the statements it did in its filings with the SEC unless
its senior management approved the statements and authorized their filing.
K.    Loss Causation and Economic Harm.
      191. As a result of Defendants’ wrongful acts and omissions, and the
precipitous decline in the market value of Honeywell securities in response to
company-specific news, i.e., Honeywell’s restatement and deficient internal controls
and procedures, Plaintiff and the other Class members have suffered significant
damages.
      192. During the Class Period, Defendants concealed from Plaintiff and other
Class members the true extent of its Bendix asbestos-related liability and the
sufficiency of its internal controls over financial reporting and public disclosures
concerning the same. The 2017 10-K, Q1’18 10-Q, and Q2’18 10-Q each provided
investors with a false account of the company’s estimated liability. This, in turn,
fostered a false sense of security in investors and created a misleading impression
that Honeywell was a safer investment than it truly was. As a result of these
misrepresentations and/or omissions, Honeywell’s stock price was artificially
inflated during the Class Period.
      193. Honeywell disclosed the truth about its Bendix asbestos-related liability
to the market in piecemeal fashion. First, on August 23, 2018, the company said it
would need to “revise[] its accounting related to the time period associated with the
determination of appropriate accruals for the legacy Bendix asbestos-related liability
for unasserted claims” and indicated that its Bendix asbestos-related liability would



                                         74
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 75 of 87 PageID: 75




need to be increased by $1.083 billion (from $610 million to $1.693 billion as of
June 30, 2018).
      194. Honeywell timed its August 23, 2018 announcement to coincide with a
press release detailing several developments, including Form 10’s relating to the
company’s spin-offs of Garrett Motion Inc. and Resideo Technologies, Inc. and an
upward revision of full-year earnings-per-share guidance by $0.05 per share (to
$8.10-$8.20). Accordingly, despite the significant increase in Bendix asbestos-
related liability and disclosure about faulty internal accounting, “[n]et/net, [analysts]
view[ed] today’s news as positive, and expect[ed] the stock to outperform modestly
on the back of the guidance raise and spin progress.” [Deutsche Bank, Our Thoughts
on HON’s Guidance Raise (Aug. 23, 2018)] Analysts also focused on Honeywell’s
claim that “the accounting revision [would] have an immaterial positive impact to
its full year 2018 adjusted EPS.” [RBC Capital Markets, HON – Turbo and Homes
Spins on Track; Boosts 2018 EPS Guidance by 5c/0.6% (Aug. 23, 2018)]
      195. Honeywell released its August 23, 2018 announcement about the
Bendix liability and its August 23, 2018 press release about the spin-offs both before
market open, effectively burying the former under the latter. In so doing, Honeywell
attempted to prevent its stock price from declining in response to the disclosure
about its Bendix liability and maintain the artificial inflation that was present within
its stock price at that time. However, despite Honeywell’s efforts, the market still
took note of the news and, from an opening market price of $151.30 per share on
August 23, 2018, Honeywell’s stock price declined to an adjusted closing price of
$149.33 per share on August 24, 2018.
      196. On October 10, 2018, during trading hours, Honeywell revealed
additional information about its Bendix asbestos-related liability when its
correspondence with the SEC dated August 14 and 20, 2018 became publicly
available on the SEC’s EDGAR website. The correspondence disclosed in detail that

                                           75
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 76 of 87 PageID: 76




Honeywell’s internal controls for determining the Bendix asbestos-related liability
had been deficient. The correspondence also contained admissions on behalf of
Honeywell that it had been intentionally accounting for the liability improperly
under “the authoritative accounting standard under U.S. GAAP concerning loss
contingencies.” In response to this news, Honeywell’s stock price declined from an
opening market price of $155.76 on October 10, 2018 to an adjusted closing price
of $147.24 per share on October 11, 2018.
       197. Honeywell once again attempted to hide the disclosure from the market.
It did not issue any press releases concerning the August 2018 SEC correspondence
nor did it even mention the word “asbestos” in an investor conference that it hosted
that same day the correspondence was made public on October 10, 2018. Thus, once
again, Honeywell was able to stem the decline in its stock price and largely maintain
its artificially inflated stock price.
       198. On October 19, 2018, Honeywell was no longer able to keep investors
in the dark about its Bendix liability accounting scheme. Before market hours, the
company released the Q3’18 10-Q which included the new Bendix asbestos-related
liability figures as well as the fact that it received notice from the SEC on September
13, 2018 that it was under investigation by the SEC’s Division of Enforcement.
       199. This was material news for Honeywell investors. Indeed, on October
19, 2018, the Wall Street Journal immediately published an article, titled SEC Opens
Investigation Into Honeywell’s Asbestos Accounting. In pertinent part, the article
stated that the “Securities and Exchange Commission ha[d] opened an investigation
into the company’s accounting for asbestos-related liabilities” following
“discussions with the SEC that prompted it to correct and restate its asbestos
liabilities by about $1.1 billion more than its prior estimate.”
       200. Following Honeywell’s disclosure of the new Bendix liability figures
and the SEC investigation, its stock price declined substantially. Honeywell’s

                                          76
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 77 of 87 PageID: 77




opening stock price on October 19, 2018 was $151.26 per share. From there, it
declined to an adjusted market closing price of $146.28 per share on October 22,
2018 (the following trading day), and continued to fall further on October 23, 2018
($144.35 adj. close) and October 24, 2018 ($139.31 adj. close).
      201. Defendants concealed material information from investors about its
Bendix asbestos-related liability. This deception misled the market about the risks
of their investments in Honeywell as well as exposed investors to heightened
regulatory scrutiny and penalties. The SEC investigation, in particular, was a natural
and foreseeable result from engaging in the accounting fraud alleged herein. As the
truth concerning Defendants’ accounting scheme came to light, Honeywell’s stock
price declined significantly. From a Class Period high of $161.28 per share,
Honeywell’s stock eventually fell to $140.83 per share following the end of the Class
Period. The rise and fall of Honeywell’s stock amounted to a total market
capitalization loss of more than $14.8 billion.
      202. The decline in the price of Honeywell securities caused economic harm
to Plaintiff and other Class members as the value of their investments declined due
to the fraud alleged herein.
L.    Presumption of Reliance; Fraud-On-The-Market.
      203. At all relevant times, the market for Honeywell securities was an
efficient market for the following reasons, among others:
             a.     Honeywell’s common stock met the requirements for listing and
                    was listed and actively traded on the New York Stock Exchange,
                    a highly efficient and automated market;
             b.     Honeywell communicated with public investors via established
                    market communication mechanisms, including disseminations of
                    press releases on the national circuits of major newswire services
                    and   other    wide-ranging    public    disclosures,   such   as

                                         77
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 78 of 87 PageID: 78




                    communications with the financial press and other similar
                    reporting services;
             c.     Honeywell was followed by several securities analysts employed
                    by major brokerage firms who wrote reports that were distributed
                    to the sales force and certain customers of their respective
                    brokerage firms during the Class Period. Each of these reports
                    was publicly available and entered the public marketplace; and
             d.     Unexpected material news about Honeywell was reflected in and
                    incorporated into its stock price during the Class Period.
      204. As a result of the foregoing, the market for Honeywell securities
promptly digested current information regarding Honeywell from all publicly
available sources and reflected such information in Honeywell’s stock price. Under
these circumstances, all purchasers of Honeywell securities during the Class Period
suffered similar injury through their purchase of Honeywell securities at artificially
inflated prices, and a presumption of reliance applies.
      205. Alternatively, reliance need not be proven in this action because the
action involves omissions and deficient disclosures. Positive proof of reliance is not
a prerequisite to recovery pursuant to ruling of the United States Supreme Court in
Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972). All that is
necessary is that the facts withheld be material in the sense that a reasonable investor
might have considered the omitted information important in deciding whether to buy
or sell the subject security.
M.    No Safe Harbor: Inapplicability of Bespeaks Caution Doctrine.
      206. The statutory safe harbor provided for forward-looking statements
under certain circumstances does not apply to any of the material misrepresentations
and omissions alleged in this Complaint because they are not forward looking



                                          78
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 79 of 87 PageID: 79




statement which are the only statements that can be protected by the statutory safe
harbor.
      207. To the extent certain of the statements alleged to be misleading or
inaccurate may be characterized as forward looking, they were not identified as
“forward-looking statements” when made and there were no meaningful cautionary
statements identifying important factors that could cause actual results to differ
materially from those in the purportedly forward-looking statements.
      208. Defendants are also liable for any false or misleading “forward-looking
statements” pleaded because, even if they were identified as “forward looking
statements,” which they were not, at the time each “forward-looking statement” was
made, the speaker knew the “forward-looking statement” was false or misleading
and the “forward-looking statement” was authorized and/or approved by an
executive officer of Honeywell who knew that the “forward-looking statement” was
false. Alternatively, none of the historic or present-tense statements made by the
defendants were assumptions underlying or relating to any plan, projection, or
statement of future economic performance, as they were not stated to be such
assumptions underlying or relating to any projection or statement of future economic
performance when made, nor were any of the projections or forecasts made by the
defendants expressly related to or stated to be dependent on those historic or present-
tense statements when made.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS
      209. Plaintiff brings this action as a class action pursuant to Federal Rule of
Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
purchased or otherwise acquired Honeywell securities during the Class Period (the
“Class”); and were damaged upon the revelation of the alleged corrective disclosure.
Excluded from the Class are defendants herein, the officers and directors of


                                          79
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 80 of 87 PageID: 80




Honeywell, at all relevant times, members of their immediate families and their legal
representatives, heirs, successors or assigns and any entity in which defendants have
or had a controlling interest.
      210. The Class members are so numerous that joinder of all members is
impracticable. Throughout the Class Period, Honeywell common stock was actively
traded on the New York Stock Exchange. While the exact number of Class members
is unknown to Plaintiff at this time and can be ascertained only through appropriate
discovery, Plaintiff believe that there are hundreds or thousands of members in the
proposed Class. Record owners and other Class members may be identified from
records maintained by Honeywell or its transfer agent and may be notified of the
pendency of this action by mail, using the form of notice similar to that customarily
used in securities class actions. As of September 30, 2018, there were 740,288,303
shares of Honeywell common stock outstanding. Upon information and belief, these
shares are held by thousands, if not millions, of individuals located throughout the
country and possibly the world. Joinder would be highly impracticable.
      211. Plaintiff’s claims are typical of the claims of the Class members as all
Class members are similarly affected by Defendants’ wrongful conduct in violation
of federal law that is complained of herein.
      212. Plaintiff will fairly and adequately protect the interests of the Class
members and have retained counsel competent and experienced in class and
securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
of the Class.
      213. Common questions of law and fact exist as to all Class members and
predominate over any questions solely affecting individual Class members. Among
the questions of law and fact common to the Class are:
                a.   whether the federal securities laws were violated by Defendants’
                     acts as alleged herein;

                                            80
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 81 of 87 PageID: 81




             b.     whether statements made by Defendants to the investing public
                    during the Class Period misrepresented material facts about the
                    business, operations, practices, policies and management of
                    Honeywell;
             c.     whether the Individual Defendants caused Honeywell to issue
                    materially false and misleading statements during the Class
                    Period;
             d.     whether Defendants acted knowingly or recklessly in issuing
                    false and misleading statements;
             e.     whether the prices of Honeywell securities during the Class
                    Period were artificially inflated because of Defendants’ conduct
                    complained of herein; and
             f.     whether the Class members have sustained damages and, if so,
                    what is the proper measure of damages.
      214. A class action is superior to all other available methods for the fair and
efficient adjudication of this controversy since joinder of all members is
impracticable. Furthermore, as the damages suffered by individual Class members
may be relatively small, the expense and burden of individual litigation make it
impossible for Class members to individually redress the wrongs done to them.
There will be no difficulty in the management of this action as a class action.
                                      COUNT I
       Against Defendants for Violations of Section 10(b) and Rule 10b-5
      215. Plaintiff repeats and realleges each and every allegation contained
above as if fully set forth herein.
      216. This Count is asserted against defendants and is based upon Section
10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
thereunder by the SEC.

                                         81
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 82 of 87 PageID: 82




      217. During the Class Period, Defendants engaged in a plan, scheme,
conspiracy and course of conduct, pursuant to which they knowingly or recklessly
engaged in acts, transactions, practices and courses of business which operated as a
fraud and deceit upon Plaintiff and the other Class members; made various untrue
statements of material facts and omitted to state material facts necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading; and employed devices, schemes and artifices to defraud in
connection with the purchase and sale of securities. Such scheme was intended to,
and, throughout the Class Period, did: (i) deceive the investing public, including
Plaintiff and the other Class members, as alleged herein; (ii) artificially inflate and
maintain the market price of Honeywell securities; and (iii) cause Plaintiff and the
other Class members to purchase or otherwise acquire Honeywell securities at
artificially inflated prices. In furtherance of this unlawful scheme, plan and course
of conduct, Defendants, and each of them, took the actions set forth herein.
      218. Pursuant to the above plan, scheme, conspiracy and course of conduct,
each of the Defendants participated directly or indirectly in the preparation and/or
issuance of the quarterly and annual reports, SEC filings, press releases and other
statements and documents described above, including statements made to securities
analysts and the media that were designed to influence the market for Honeywell
securities. Such reports, filings, releases and statements were materially false and
misleading in that they failed to disclose material adverse information and
misrepresented the truth about Honeywell’s finances and business prospects.
      219. By virtue of their positions at Honeywell, Defendants had actual
knowledge of the materially false and misleading statements and material omissions
alleged herein and intended thereby to deceive Plaintiff and the other Class
members, or, in the alternative, Defendants acted with reckless disregard for the truth
in that they failed or refused to ascertain and disclose such facts as would reveal the

                                          82
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 83 of 87 PageID: 83




materially false and misleading nature of the statements made, although such facts
were readily available to Defendants. Said acts and omissions of Defendants were
committed willfully or with reckless disregard for the truth. In addition, each
Defendant knew or recklessly disregarded that material facts were being
misrepresented or omitted as described above.
      220. Information showing that Defendants acted knowingly or with reckless
disregard for the truth is peculiarly within Defendants’ knowledge and control. As
the senior managers and/or directors of Honeywell, the Individual Defendants had
knowledge of the details of Honeywell’s internal affairs.
      221. The Individual Defendants are liable both directly and indirectly for the
wrongs complained of herein. Because of their positions of control and authority,
the Individual Defendants were able to and did, directly or indirectly, control the
content of the statements of Honeywell. As officers and/or directors of a publicly-
held company, the Individual Defendants had a duty to disseminate timely, accurate,
and truthful information with respect to Honeywell’s businesses, operations,
controls, future financial condition and future prospects. As a result of the
dissemination of the aforementioned false and misleading reports, releases and
public statements, the market price of Honeywell securities was artificially inflated
throughout the Class Period. In ignorance of the adverse facts concerning
Honeywell’s accounting and controls which were concealed by defendants, Plaintiff
and the other Class members purchased or otherwise acquired Honeywell securities
at artificially inflated prices and relied upon the price of the securities, the integrity
of the market for the securities and/or upon statements disseminated by Defendants,
and were damaged thereby.
      222. During the Class Period, Honeywell securities were traded on an active
and efficient market. Plaintiff and the other Class members, relying on the materially
false and misleading statements described herein, which the Defendants made,

                                           83
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 84 of 87 PageID: 84




issued or caused to be disseminated, or relying upon the integrity of the market,
purchased or otherwise acquired shares of Honeywell securities at prices artificially
inflated by Defendants’ wrongful conduct. Had Plaintiff and the other Class
members known the truth, they would not have purchased or otherwise acquired said
securities, or would not have purchased or otherwise acquired them at the inflated
prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff
and the other Class members, the true value of Honeywell securities were
substantially lower than the prices paid by Plaintiff and the other Class members.
The market price of Honeywell securities declined sharply upon public disclosure of
the facts alleged herein to have been misrepresented or omitted by Defendants to the
injury of Plaintiff and other Class members.
      223. By reason of the conduct alleged herein, Defendants knowingly or
recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act
and Rule 10b-5 promulgated thereunder.
      224. As a direct and proximate result of Defendants’ wrongful conduct,
Plaintiff and the other Class members suffered damages in connection with their
respective purchases, of Honeywell securities during the Class Period, upon the
disclosure that it had been disseminating misrepresented facts about Honeywell and
its business, controls, practices and policies to the investing public.
                                      COUNT II
       Against the Individual Defendants for Violations of Section 20(a)
      225. Plaintiff repeats and realleges each and every allegation contained in
the foregoing paragraphs as if fully set forth herein.
      226. During the Class Period, the Individual Defendants participated in the
operation and management of Honeywell, and conducted and participated, directly
and indirectly, in the conduct of Honeywell’s business affairs. Because of their



                                          84
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 85 of 87 PageID: 85




senior positions, they knew the adverse non-public information about Honeywell’s
misstatement of its accounting and controls.
      227. As officers and/or directors of a publicly owned company, the
Individual Defendants had a duty to disseminate accurate and truthful information
with respect to Honeywell’s accounting and controls, and to correct promptly any
public statements issued by Honeywell which had become materially false or
misleading.
      228. Because of their positions of control and authority as senior officers,
the Individual Defendants were able to, and did, control the contents of the various
reports, press releases and public filings which Honeywell disseminated in the
marketplace during the Class Period concerning Honeywell’s accounting and
controls. Throughout the Class Period, the Individual Defendants exercised their
power and authority to cause Honeywell to engage in the wrongful acts complained
of herein. The Individual Defendants therefore, were “controlling persons” of
Honeywell within the meaning of Section 20(a) of the Exchange Act. In this
capacity, they participated in the unlawful conduct alleged which artificially inflated
the market price of Honeywell securities.
      229. Each of the Individual Defendants, therefore, acted as a controlling
person of Honeywell. By reason of their senior management positions and/or being
directors of Honeywell, each of the Individual Defendants had the power to direct
the actions of, and exercised the same to cause, Honeywell to engage in the unlawful
acts and conduct complained of herein. Each of the Individual Defendants exercised
control over the general operations of Honeywell and possessed the power to control
the specific activities which comprise the primary violations about which Plaintiff
and the other Class members complain.




                                          85
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 86 of 87 PageID: 86




      230. By reason of the above conduct, the Individual Defendants are liable
pursuant to Section 20(a) of the Exchange Act for the violations committed by
Honeywell.
                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiff demands judgment against Defendants, jointly and
severally, as follows:
             a.     Determining that the instant action may be maintained as a class
                    action under Rule 23 of the Federal Rules of Civil Procedure, and
                    certifying Plaintiff as the Class representative and its counsel as
                    Class Counsel;
             b.     Requiring Defendants to pay damages sustained by Plaintiff and
                    the other Class members by reason of the acts and transactions
                    alleged herein;
             c.     Awarding Plaintiff and the other Class members pre-judgment
                    and post-judgment interest, as well as their reasonable attorneys’
                    fees, expert fees and other costs; and
             d.     Awarding such other and further relief as this Court may deem
                    just and proper.
                         DEMAND FOR TRIAL BY JURY
      Plaintiff hereby demands a trial by jury.


Dated: May 15, 2019                     LEVI & KORSINSKY, LLP

                                        s/ Eduard Korsinsky                .
                                        Eduard Korsinsky (EK-8989)
                                        55 Broadway, 10th Floor
                                        New York, New York 10006
                                        Tel.: (212) 363-7500
                                        Fax: (212) 363-7171


                                          86
Case 2:19-cv-12542-WJM-SCM Document 1 Filed 05/15/19 Page 87 of 87 PageID: 87



                                   Email: ek@zlk.com
                                          -and-
                                   Nicholas I. Porritt
                                   Adam M. Apton
                                   1101 30th Street NW, Suite 115
                                   Washington, DC 20007
                                   Tel: (202) 524-4290
                                   Fax: (202) 333-2121
                                   Email: nporritt@zlk.com
                                   Email: aapton@zlk.com

                                          -and-

                                   Nancy A. Kulesa
                                   1111 Summer Street, Suite 403
                                   Stamford, CT 06905
                                   Tel: (203) 992-4523
                                   Fax: (212) 363-7171
                                   Email: nkulesa@zlk.com
                                   Attorneys for Plaintiff
                                   and Lead Counsel for the Class




                                     87
